 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
       KELVIN X. SINGLETON,                                Case No. 16-cv-02462-BAS-NLS
11
                                        Plaintiff,         ORDER:
12
                v.                                         (1) OVERRULING PLAINTIFF’S
13                                                             OBJECTION
14                                                           [ECF No 155];
       G. HERNANDEZ, A. SANCHEZ1,
15                                                         (2) APPROVING AND
                                    Defendants.                ADOPTING REPORT AND
16                                                             RECOMMENDATION
17                                                           [ECF No. 154];
18                                                         (3) DENYING PLAINTIFF’S
                                                               MOTION FOR SUMMARY
19                                                             JUDGMENT
20                                                           [ECF No. 131];
21                                                           AND
22                                                         (4) GRANTING IN PART AND
                                                               DENYING IN PART
23                                                             DEFENDANTS’ MOTION
                                                               FOR SUMMARY JUDGMENT
24
                                                             [ECF No. 138]
25

26
27
            1
               The Court updates the caption to reflect the Defendants who remain in this case. The
28   parties shall refrain from using a case caption which reflects former Defendants who have been
     dismissed. As a result of this order, the case caption shall reflect only Defendant G. Hernandez.
                                                     –1–                                      16cv2462
 1                                        OVERVIEW
 2         Plaintiff Kelvin Singleton is a California state prisoner who, proceeding pro se
 3   and in forma pauperis, filed this Section 1983 action to challenge the alleged
 4   violation of his federal constitutional rights based on the alleged conduct of certain
 5   prison officials during his incarceration at the R.J. Donovan Correctional Facility
 6   (“RJD”).
 7

 8         Singleton alleges that he “was free from RVRs”—Rules Violation Reports
 9   (“RVR”)—during his time at RJD until after he sought to expose alleged misconduct
10   by certain prison officers who responded to a January 2, 2014 prison riot. Singleton
11   was in the “general area” where the riot broke out, but contends he did not participate.
12   Former defendant Martinez, however, issued Singleton an RVR shortly after the riot
13   charging Singleton with participation, which Singleton avers was “falsified.”
14   Defendant Sanchez, the hearing officer for the riot RVR hearing in which Singleton
15   was found guilty of participation and lost good-time credits, allegedly denied
16   Singleton witnesses that would have “exonerated” Singleton. These witnesses were
17   officers who Singleton contends withheld exculpatory information that would prove
18   his innocence. Singleton pursued grievances related to the alleged prison officer
19   misconduct in handling the riot and alleged due process violations in the investigation
20   and hearing. In August 2014, Singleton filed a related state court lawsuit against
21   various prison officials, including Defendant Hernandez. Sanchez was not a named
22   defendant.
23

24         Singleton alleges that between January 2015 and June 2016, prison officials
25   retaliated against him because of his grievances and state court lawsuit. The alleged
26   retaliation consisted of urinalysis drug tests outside of his regular testing through the
27   Substance Abuse Program (“SAP”). The samples for these additional tests were
28   allegedly tampered with and their positive results were the basis for additional RVRs

                                               –2–                                     16cv2462
 1   issued against him. Singleton claims that at the urinalysis RVR hearings for these
 2   tests, he was denied supporting witnesses for his defense. Because Singleton was
 3   found guilty at these RVR hearings, he lost good-time credits and was subjected to
 4   mandatory urinalysis testing, which increased in frequency with each RVR guilt
 5   finding. Singleton further contends that prison officials retaliated against him by
 6   placing a confidential memorandum into his prison file, which allegedly falsely
 7   accused him of being a gang member who transported drugs into the prison through
 8   visits with his brother. Finally, Singleton contends that the multiple RVR guilt
 9   findings based on the urinalysis tests caused him to be transferred from RJD to the
10   maximum security “violent” prison where he currently resides, all of which was also
11   part of the alleged retaliation.
12

13         Before the Court are cross-motions for summary judgment concerning the only
14   claims which remain in this suit—First Amendment retaliation claims and Fourteenth
15   Amendment denial of due process claims against Defendants Hernandez and
16   Sanchez. (ECF No. 131, 138.) Magistrate Judge Nita Stormes issued a Report and
17   Recommendation (“R&R”) on the cross-motions. (ECF No. 154.) The R&R
18   recommends that the Court deny Singleton’s motion. (Id. at 9–11, 21.) More
19   importantly for the purposes of the present order, the R&R recommends that the
20   Court grant in part and deny in part Defendants’ motion. The R&R concludes
21   summary judgment (1) is appropriate on Singleton’s retaliation claim against
22   Sanchez and on the due process claims against both Defendants and (2) is
23   inappropriate on Singleton’s retaliation claim against Hernandez. (Id. at 11–22.)
24   Objections to the R&R were due by January 25, 2019. (Id. at 22.) Defendants have
25   not filed any objection. Singleton, however, has filed a timely Objection, which
26   objects to all partial summary judgment recommendations. (ECF No. 155.) Replies
27   to any objections were due by February 8, 2019. (ECF No. 154 at 22.) Defendants
28   have not replied to Singleton’s Objection.

                                             –3–                                 16cv2462
 1

 2          For the reasons herein, the Court (1) overrules Singleton’s Objections, (2)
 3   approves and adopts the R&R in its entirety, (3) denies in full Singleton’s motion for
 4   summary judgment, (4) grants in part and denies in part Defendants’ motion for
 5   summary judgment, and (5) dismisses with prejudice the remaining claims against
 6   Sanchez and the due process claim against Hernandez.
 7

 8                                         BACKGROUND2
 9          Singleton has been incarcerated since 2001. (ECF No. 32, First Amended
10   Compl. (hereinafter “FAC”) at 2; ECF No. 138-6 (Request for Judicial Notice
11   (“RFJN”) Ex. 1 (abstract of judgment for Singleton’s underlying conviction).) In
12   October 2012, Singleton transferred to RJD. (FAC at 2.) During the relevant time
13   period at RJD, Singleton was subject to randomized drug testing as part of the
14   Substance Abuse Program (“SAP”) independently of the urinalysis testing he
15   challenges in this lawsuit. (ECF No. 144, Kelvin X. Singleton Decl. (hereinafter
16   “Singleton Decl.”) ¶ 1.)3
17

18
            2
19            Although the R&R sets forth a factual background (ECF No. 154 at 3–7), the Court
     independently sets forth the relevant background, which draws in part on portions of the R&R and
20   provides additional facts that provide relevant context for the Court’s analysis. The Court primarily
     draws on the parties’ summary judgment submissions. (ECF Nos. 131, 138, 143, 144.) Magistrate
21   Judge Stormes granted Defendants’ request for judicial notice of various items, to which no party
     has objected. (ECF No. 154 at 4 n.2.) Thus, these materials are also part of the Court’s background
22
     and considered in this order. In addition, the Court draws on: (1) the record from the previous
23   summary judgment submissions on exhaustion of administrative remedies, which contains
     information regarding Singleton’s appeals of the guilt findings at relevant RVR hearings, and (2)
24   several exhibits attached to the original complaint, which the Defendants have previously treated
     as incorporated into the FAC and to which Singleton alludes in his Objection to the R&R. (See
25   ECF No. 1-2 (exhibits to original complaint); ECF No. 51-4 Self Decl. (appeals information).)
26          3
               Singleton submitted a declaration in opposition to Defendants’ motion for summary
27   judgment. (ECF No. 144 at 21–28.) The Court notes that the declaration is not filed as a separate
     document on the docket, but rather as part of a single continuous document. The Court’s references
28   to paragraphs in Singleton’s declaration concern only the range of the document which comprises
     his declaration.
                                                     –4–                                          16cv2462
 1         During the relevant period, Defendant Hernandez served as the head of the
 2   Investigative Services Unit (“ISU”) at RJD, which required him to supervise RJD’s
 3   drug testing program as the Drug Testing Coordinator (“DTC”). (ECF No. 138-4 G.
 4   Hernandez Decl. (hereinafter “Hernandez Decl.”) ¶¶ 1, 3–4.) Although Hernandez
 5   was responsible for oversight of the drug testing program, he was not involved in the
 6   actual collection or transport of urine samples. (Id. ¶¶ 3–6.) Hernandez designated
 7   officers to collect samples and the collecting officer issued an RVR for any positive
 8   test result. (Id. at ¶¶ 4–5.) As DTC, Hernandez had to review all RJD’s drug testing
 9   logs for accuracy and completeness. (Id. ¶ 3.)
10

11         Defendant Sanchez acted as a Rule Violation hearing officer for inmates in
12   disciplinary proceedings at RJD, including during the relevant period. (ECF No. 138-
13   2, A. Sanchez Decl. (hereinafter “Sanchez Decl.”) ¶ 2.) In the five years preceding
14   September 2018, Sanchez had served as the hearing officer in 600 to 700 inmate
15   disciplinary hearings. (Id.)
16

17         The Prison Riot and Riot RVR Hearing. The underlying incident that
18   spawned the events culminating in the present litigation was a January 2, 2014 riot at
19   RJD between Mexican and Black prisoners. (FAC at 2–3.) Singleton was in “the
20   general area” where the riot broke out, but avers that he was not an aggressor. (Id.)
21   Singleton was identified as a participant in the riot and placed into administrative
22   segregation pending a hearing. (Id.; Sanchez Decl. Ex. 1 at 7.) Former defendant
23   Officer Martinez, an officer who was on the yard at the time of the riot, issued
24   Singleton an RVR, charging Singleton with “participation in a riot.” (Singleton Decl.
25   ¶ 5; Sanchez Decl. ¶ 7, Ex. 1 at 7 (RVR Log # FA-01-14-035).)
26
27         On January 9, 2014, after the issuance of the RVR, Singleton filed a California
28   Department of Corrections and Rehabilitation (“CDCR”) Form 22 “[a]ddressing the

                                              –5–                                   16cv2462
 1   negligence of staff and how [officer] N. Matthews told defendant Hernandez he
 2   witnessed the Mexicans attack the Blacks.” (Singleton Decl. ¶ 4, Ex. 2.) An RJD
 3   officer compiled an investigative report on January 24, 2014, and took down
 4   Singleton’s statement regarding the riot. (Sanchez Decl. Ex. 1 at 13–14.) The officer
 5   also recorded responses by officers who Singleton identified as “staff witnesses” he
 6   wanted to call at the RVR hearing, including former defendant Officers Matthews,
 7   Hernandez, and Hurm, but they generally refused to provide substantive comments.
 8   (Id.) Officer Martinez responded to several of Singleton’s written questions. (Id.)
 9

10          At some point, Singleton completed another Form 22 as a “disposition
11   statement (prior to hearing),” which Officer Juarez, another RJD officer, received on
12   January 26, 2014. (Singleton Decl. Ex. 12.) Singleton stated that he was not “guilty”
13   of participation in the riot and “I am unable to adequately prepare my defense due to
14   the yard officers on duty failing to provide reports[.]” (Id.) After Juarez responded
15   on January 30, 2014, that the form was not the proper procedure to complain about
16   the outcome of an RVR, Singleton responded on February 12, 2014, after his RVR
17   hearing. (Id.) Singleton asserted that he was providing a copy of “what I gave the
18   SHO” “because I know/knew that ‘inappropriate’ results to come” and “I had to
19   notify the appropriate staff the above is my statement on the RVR should SHO
20   Sanchez decide to [sic] something otherwise.” (Id.) Singleton was informed that he
21   should follow the appeals process for any RVR concerns. (Id.)
22

23          On February 8, 20144, Sanchez presided over a “two-minute” RVR hearing
24   concerning Singleton’s alleged participation in the riot.             (Singleton Decl. ¶ 6;
25
            4
              The R&R refers to the riot RVR hearing date as occurring both on “February 8, 2014,”
26
     (ECF No. 154 at 5), and “February 25, 2014,” (id. at 12). The Court clarifies that the underlying
27   hearing occurred on February 8, 2014 and corrects the R&R to that effect. (See ECF No. 1-2 Ex.
     A at 9–10 (appeal decision of Log # FA-01-14-035); Sanchez Decl. Ex. 2 at 9 (“SINGLETON . . .
28   appeared before the Senior Hearing Officer Lt. A. Sanchez, on 02-08-14, . . . for adjudication of
     the specific charge of: ‘Participation in a Riot.’”).)
                                                   –6–                                        16cv2462
 1   Sanchez Decl. ¶ 7.) Singleton apparently gave Sanchez “a written copy of [his]
 2   pleading at the RVR hearing,” which Singleton identifies as the Form 22 he sent to
 3   Juarez before the hearing. (Singleton Decl. ¶ 19.) Sanchez denied Singleton’s
 4   request to call Hernandez, Matthews, and Hurm as witnesses because “they did not
 5   have any more pertinent information” on the riot. (Singleton Dec. ¶ 8; Sanchez Decl.
 6   Ex. 1 at 9.) Sanchez permitted Singleton to call Martinez. Although Singleton avers
 7   that Sanchez “refused to question Martinez at the RVR hearing,” the RVR record
 8   shows that Sanchez dismissed Martinez because Singleton had no questions for him.
 9   (Sanchez Decl. ¶ 7, Ex. 1 at 9; Singleton Dec. ¶ 18.) Sanchez found Singleton guilty
10   and assessed Singleton 90-days loss of behavior credits. (Sanchez Decl. ¶ 7, Ex. 1 at
11   10.) At the end of the hearing, Singleton told Sanchez, “Fuck that, I’ll see you on the
12   yard.” (Sanchez Decl. Ex. 1 at 11; Singleton Dep. at. 19:16–18.)
13

14         Singleton appealed his guilt finding for participation in the riot on February
15   25, 2015, and requested “no reprisals” for his appeal. (ECF No. 1-2 Ex A at 11–12
16   (February 25, 2014 appeal form).) The appeal was denied through all levels of review
17   by June 30, 2014. (Singleton Dep. 22:13–14, 23:7–13; ECF No. 1-2 Ex. A at 9–10
18   (June 30, 2014 appeal denial).)
19
20         Singleton’s State Court Lawsuit. On August 8, 2014, Singleton filed a lawsuit
21   in California Superior Court challenging the alleged negligence of prison officers in
22   handling the January 2014 riot, expressly alleging claims of negligence and
23   intentional torts (civil rights/falsifying documents).5        (ECF No. 138-5 Ex. 1
24   Deposition of Kelvin Singleton (hereinafter “Singleton Dep.”) at 24:10–14; RFJN
25   Ex. 2 (Singleton’s objection to demurrer referring to procedural history); RFJN Ex.
26
27
           5
            The underlying lawsuit was Singleton v. Ballejos, No. 37-2014-00026600-CL-CR-CTL.
28   (RFJN 6.) The named defendants were: Ballejos, Dickerson, Seibel, George, Martinez, Juarez,
     Hernandez, and Matthews. (Id.)
                                                –7–                                      16cv2462
 1   6 at 44.) Singleton named Hernandez as a defendant, but he did not name Sanchez.
 2   The state court lawsuit defendants filed a demurrer to Singleton’s complaint, to which
 3   Singleton objected on January 30, 2015 and request leave to file a supplemental
 4   complaint. (RFJN Ex. 2.) Singleton’s proposed supplemental complaint sought to
 5   add a retaliation claim against Hernandez and Martinez for “conspir[ing] to subject
 6   him to additional random urinalyses” for which “he was issued a violation for having
 7   codeine[.]” (Id. at 68.) The proposed supplemental complaint did not name Sanchez
 8   or allege retaliation on his part. (Id.) On July 15, 2015, the trial court dismissed
 9   Singleton’s original complaint and denied Singleton leave to amend. (Singleton Dep.
10   24:15–16, 24:19–20; RFJN Ex. 6 (copy of June 19, 2015 tentative ruling dismissing
11   case and July 10, 2015 trial court dismissal); Ex. 7 (July 16, 2015 judgment of
12   dismissal).) On March 25, 2016, the ruling was upheld unanimously on appeal on
13   the ground that the defendants were immune from suit pursuant to California state
14   law and Singleton otherwise failed to establish he had a viable claim or had exhausted
15   remedies. (RFJN Ex. 8 at 51–52.)
16

17         The Confidential Memorandum. On August 3, 2014, Officer D. Velava, an
18   ISU officer and one of Hernandez’s subordinates, drafted a confidential
19   memorandum and placed it in Singleton’s central file (“c-file”). (Singleton Dep. at
20   67:1–7.) The memorandum apparently stated that Singleton was a gang member who
21   was transporting drugs into RJD through contact visits with his brother. (FAC at 20.)
22   Singleton contends that because Hernandez’s post orders require confidential
23   information to go through him, Hernandez must have been involved in drafting the
24   memorandum. (Singleton Dep. at 67:8–18.) Hernandez, however, was on vacation
25   from July 21, 2014 through August 11, 2014 and he was not involved in the
26   memorandum. (Hernandez Decl. ¶ 8.)
27

28         First Challenged U/A and RVR Hearing. Around January 21, 2015, Officers

                                              –8–                                   16cv2462
 1   Martinez and Perling asked Singleton to provide a urine sample for urinalysis, which
 2   Singleton did. (ECF No. 138-4, C. Martinez Decl. (hereinafter “Martinez Decl.”) ¶¶
 3   2–3; Singleton Dep. at 29:2–30:11.) The lab report for this sample was positive for
 4   codeine, for which Officer Martinez issued Singleton an RVR for “3016(a) controlled
 5   sub” “specific acts: positive U/A results (codeine).” (Martinez Decl. ¶ 6; ECF No.
 6   138-5 Christopher H. Findley Decl. (hereinafter “Findley Decl.”) Ex. 3 at 95 (Log
 7   No. FA-01-15-051).) The RVR hearing officer found Singleton guilty of a rule
 8   violation. (Singleton Dep. at 30:12–31:2.) This guilt finding was overturned on
 9   appeal. (Singleton Dep. at 31:2–5.) Yet, after a re-hearing, the senior hearing officer
10   found Singleton guilty again. (Singleton Dep. at 32: 9–23; 51:23–25.) Singleton
11   appealed the second guilt finding. (ECF No. 51-4, B. Self Decl. (hereinafter “Self
12   Decl.”) Ex. C at 33.) His appeal expressly asserted “challenge of U/A for chain-of-
13   custody breach” and also raised the issue that his medication may have caused a
14   “false positive.” (Id.) This appeal was denied. (Id. at 31–32.) Sanchez was not the
15   hearing officer in either the original hearing or the re-hearing. (Singleton Dep. at
16   30:22–24, 32:12–14; Findley Decl. Ex. 3.) Singleton received one-year mandatory
17   drug testing and had to provide a minimum of two random drug tests per month.
18   (Findley Decl. Ex. 3 at 102.)
19
20         Unchallenged Positive U/A and RVR. Singleton tested positive on April 7,
21   2015 for morphine. (Singleton Dep. at 34:2–15; 35:24–6; Findley Decl. Ex. 4 at
22   104.) Singleton was issued an RVR for “3016(a) controlled sub” “specific acts:
23   positive U/A results (morphine)” and found guilty by a senior hearing officer at the
24   ensuing May 22, 2015 RVR hearing. (Findley Decl. Ex. 4 at 106; Singleton Dep. at
25   36:15–19.) Officer Arguilez presided. (Findley Decl. Ex. 4 at 106; Singleton Dep.
26   at 36:7–14.) As a result of a third offense, Singleton was required to undergo one-
27   year mandatory drug testing and provide a minimum of four random drug tests per
28   month. (Singleton Dep. at 43:12-22, 51:23–52:2; Findley Decl. Ex. 4 at 112.)

                                              –9–                                    16cv2462
 1

 2           Second Challenged U/A and RVR Hearing. Singleton provided a urine
 3   sample on September 28, 2015 to Officer Hampton. (Singleton Dep. at 53:2–10;
 4   Findley Decl. Ex. 5 at 114.) The lab report for Singleton’s sample showed positive
 5   results for amphetamine, codeine, and methamphetamine. (Findley Decl. Ex. 5 at
 6   117.) Thereafter, Officer Hampton issued Singleton an RVR for violation of Section
 7   3016(a) for use of a controlled substance based on the positive result for
 8   “methamphetamine.” (Findley Decl. Ex. 5 at 114 (Log No. FA-10-15-016).)
 9

10           After not presiding over any hearings for Singleton since February 2014,
11   Sanchez presided over the November 16, 2015 RVR hearing. (Sanchez Dec. ¶ 8;
12   Sanchez Decl. Ex. 26 at 27.) Sanchez permitted Singleton to examine Officer
13   Hampton, who Singleton had requested. (Id.) But Sanchez denied Singleton’s
14   request to call Dr. Saidro, Singleton’s physician at RJD, as a witness on the ground
15   that Dr. Saidro could not offer relevant information because he was not present during
16   collection of the sample. (Id.7; Singleton Decl. ¶ 8.) At the hearing, Singleton
17   attempted to exculpate himself by claiming that his prescribed medication could
18   cause a false positive for “amphetamines.” (Sanchez Decl. Ex. 2 at 28.) Sanchez
19   explained that the charge against Singleton concerned methamphetamines and
20   Singleton’s      medical       profile    did     not     show     Singleton       was     prescribed
21   methamphetamines. (Sanchez Decl. ¶ 9, Ex. 2 at 28–29.) Singleton admitted he had
22

23
             6
              Exhibit 2 of Sanchez’s declaration is duplicative of Exhibit 5 to Findley’s declaration.
24   (Compare Sanchez Decl. Ex 2 with Findley Decl. Ex. 5.) Exhibit 3 of Sanchez’s declaration is also
     duplicative of Exhibit 6 to Findley’s declaration. (Compare Sanchez Decl. Ex 3 with Findley Decl.
25   Ex. 6.) The Court will generally refer to Sanchez’s declaration.
26           7
              Sanchez expressly invoked Section 3315(e)(1)(B) of the applicable prison regulations.
27   (Sanchez Decl. Ex. 2.) The provision governs witnesses on whom an inmate may rely at a hearing
     and indicates that “[r]equested witnesses shall be called unless the official conducting the hearing
28   denies the request for one of the following reasons: . . . (B) [t]he official determines that the witness
     has no relevant or additional information.” 15 Cal. Code Regs. § 3315(e)(1)(B).
                                                      – 10 –                                          16cv2462
 1   no such prescription. (Sanchez Decl. Ex. 2 at 29.) Sanchez found Singleton guilty
 2   of the charge. (Sanchez Decl. ¶ 9; Sanchez Decl. Ex. 2 at 27.) He imposed various
 3   penalties, including loss of credit. (Sanchez Decl. Ex. 2 at 29.) Singleton appealed
 4   the guilt determination. (ECF No. 51-4, Self Decl. Ex. C at 2.) In his appeal,
 5   Singleton requested “no reprisals for the filing of this appeal.” (Id.)
 6

 7         Third Challenged U/A and RVR Hearing. In 2016, Singleton provided
 8   another urine sample which served as the basis for the third urinalysis and RVR he
 9   challenges. Officer Enano collected the sample with the assistance of Officer Rivera.
10   (Sanchez Decl. Ex. 3 at 36.) There is some dispute about when Singleton provided
11   the sample. Although the collecting officer reported the collection date as April 25,
12   2016 in the RVR and the RJD testing log shows Singleton was subject to testing on
13   that day, Singleton has testified that he provided the sample to Enano on May 3, 2016.
14   (Contrast Singleton Dep. at 57:20–58:5 (Singleton testifies that he provided a sample
15   on May 3, 2016) with Hernandez Decl. Ex. 1 at 6 (testing log for “04/25/2016”) and
16   Sanchez Decl. Ex. 3 at 36, 49 (RVR reflecting “4-25-16” as sample collection date;
17   lab report with “4/25/16” hand-written as the date of collection).) Regardless of when
18   the sample was taken, the lab report showed the sample was positive for
19   methamphetamines, morphine and codeine. (Sanchez Decl. Ex. 3 at 49.) The report
20   also noted without further explanation: “[l]abel partially damaged. Some info is
21   missing or illegible.” (Id.)
22

23         Officer Enano issued Singleton an RVR on May 4, 2016 for use of a controlled
24   substance based on a positive test result. (Sanchez Decl. Ex. 3 at 36–37 (RVR Log
25   No. 25348).)       The RVR stated that Singleton had tested positive for
26   “Methamphetamine/Morphine/Amphetamine.” (Id. at 36.) Despite taking issue with
27   the collection date of his urine sample, Singleton testified that this RVR concerned
28   the sample he provided to Enano. (Singleton Dep. at 58:13–15.)

                                              – 11 –                                16cv2462
 1

 2         On June 5, 2016, Singleton appeared before Sanchez for the RVR hearing.
 3   (Sanchez Decl. ¶ 9 Ex. 3.) During the hearing, Sanchez crossed out “amphetamine”
 4   on the RVR and replaced it with “codeine,” an alteration he noted in writing when he
 5   provided Singleton with a revised RVR before the hearing. (Sanchez Decl. ¶ 9 Ex.
 6   3; Singleton Dep. at 62:23–25.) Sanchez found that Officer Enano had collected the
 7   sample. (Sanchez Decl. Ex. 3 at 45.) He permitted Singleton to call Officer Enano,
 8   but denied Singleton’s requests to call Officer Rivera, Inmate Kelley, and Inmate
 9   Garcia. (Id. at 42.) Invoking Section 3315(e)(1)(B), Sanchez denied Singleton’s
10   requests for these individuals because they “would have no relevant or additional
11   information which would exonerate [Plaintiff].” (Id.) In the RVR hearing record,
12   Sanchez noted that the name and CDCR# on the report “correlates with the [sic]
13   [Singleton’s] information on the label verified by [Singleton] during the day the
14   specimen was collected.” (Id. at 45.) When Singleton inquired about the label’s
15   “missing information,” Sanchez determined that the “missing information” was the
16   last two letters of Singleton’s name. (Id.; also compare id. at 49 (name appears as
17   “Singlet” and collector ID left blank) with id. at 32 (Singleton’s full name appears
18   and collector ID is “M6192”).
19
20         During the hearing, Singleton took issue with Sanchez’s explanations
21   regarding the lab report and RVR. (Singleton Dep. 59:17–66:18; Sanchez Decl. Ex.
22   3 at 49 (lab report).) First, Singleton did not agree with Sanchez’s explanation that
23   the “missing information” referred to the fact that Singleton’s name did not fit on the
24   label. (Singleton Dep. at 62:25–63:7.) Whereas no other lab report stated there was
25   missing information despite the length of his name, this was only one that did. (Id.
26   at 63:9–15.) Second, Singleton contested that Sanchez did not view as meaningful
27   the absence of a “collector ID” number on the lab report because all his other reports
28   had collector IDs.     (Singleton Dep. at 64:4–14.)       Third, Singleton contested

                                              – 12 –                                 16cv2462
 1   Sanchez’s explanation regarding the collection date, claiming that the April 25, 2016
 2   date written into the lab report was “forged.” (Id. at 64:15–65:10.) Embroiled with
 3   frustration, Singleton said “Fuck this, I am out of here.” (Singleton Dep. 60:13–19.)
 4   Sanchez told Singleton “to sit his black ass down.” Sanchez found Singleton guilty.
 5   (Sanchez Decl. Ex. 3 at 43.) After the hearing, Singleton requested an internal affairs
 6   review of Sanchez. (FAC at 17.) Singleton also appealed the guilt determination,
 7   which was denied at all levels of review. (Self Decl. Ex. D.)
 8

 9         Singleton’s 2016 Transfer to Cal-Sac. Singleton alleges that the numerous
10   RVRs he received for positive urinalysis results caused him to be transferred from
11   RJD to California State Prison-Sacramento (“Cal-Sac”) in August 2016. (FAC at 13;
12   Singleton Dep. at 8:13–16; 72:22–25; ECF No. 138-1 at 8.) Singleton alleges that
13   unlike RJD, Cal-Sac is a “super-max violent prison” and “violent maximum secured
14   level IV (180) design prison.” (FAC at 2, 17–18; ECF No. 144 at 14.) And he
15   contends that “the defendants knew by issuing the falsified RVR[s] to him and
16   finding Plaintiff guilty would increase Plaintiff’s classification score to a level IV
17   maximum secure prison, thereby transferring Plaintiff” to Cal-Sac. (FAC at 13.)
18

19         Procedural History. Singleton originally filed suit on September 29, 2016,
20   against remaining Defendants G. Hernandez and A. Sanchez, as well as former
21   defendants Officers C. Martinez, K. Hurm, N. Beduhi; CDCR Director Scott Kernan;
22   E. Garza, an RJD facility captain; J. Ortiz, a correctional counselor; and T. Boerum,
23   a classification services representative. (ECF No. 1.) The Court determined that the
24   original complaint survived the “low threshold” of the mandatory screening
25   applicable to complaints filed by litigants who obtain in forma pauperis status. (ECF
26   No. 5 at 4); 28 U.S.C. §§ 1915(e)(2), 1915A(b).
27

28         On May 19, 2017, Singleton filed the First Amended Complaint, which

                                              – 13 –                                 16cv2462
 1   remains the operative pleading. (ECF No. 32.)8 The FAC added the San Diego
 2   Reference Laboratory as a defendant, which Singleton claimed had conspired to
 3   retaliate against him through its testing of the urine samples for the urinalysis and
 4   RVRs he challenges as retaliatory. (Id. at 12–13.) The FAC requests various forms
 5   of injunctive relief and damages. (Id. at 21.)
 6

 7          Prior to the present motions, various former defendants moved for summary
 8   judgment on the ground that Singleton failed to exhaust administrative remedies.
 9   (ECF Nos. 36, 51.) Several defendants also moved to dismiss the Eighth Amendment
10   claim, the conspiracy claim against the lab, and several defendants on various
11   grounds. (ECF No. 34.) Judge Stormes issued an extensive R&R, which this Court
12   approved and adopted over Singleton’s objection. (ECF Nos. 85, 89.) This Court
13   dismissed former defendants Kernan, Martinez, Hurm, Beduhi, Ortiz, and Garza for
14   Singleton’s failure to exhaust administrative remedies. (ECF No. 89.) The Court
15   dismissed with prejudice the San Diego Reference Laboratory and Singleton’s Eighth
16   Amendment claim. (Id.) As a result, only Singleton’s claims against Hernandez and
17   Sanchez for retaliation and due process violations remain. (Id.)
18

19          The Court now turns to the motions, Judge Stormes’s R&R, and Singleton’s
20   Objection. (ECF Nos. 131, 138, 154, 155.)
21

22

23

24
            8
               Although Singleton named T. Boerum as a defendant in the original complaint (ECF No.
25   1), Singleton did not name Boerum in the FAC and the FAC contains no factual allegations against
     him (ECF No. 32). Defendants not named and any claims not re-alleged in an amended complaint
26
     are waived. See S.D. Cal. Civ. L.R. 15.1; Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir.
27   2012) (en banc) (“[A]n amended complaint supersedes the original complaint and renders it without
     legal effect.”); Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th
28   Cir. 1989) (“[A]n amended pleading supersedes the original.”). Accordingly, it is appropriate for
     the Court to exercise its inherent power to terminate T. Boerum as a defendant.
                                                  – 14 –                                      16cv2462
 1                                  LEGAL STANDARDS
 2         Pursuant to Federal Rule of Civil Procedure 56, summary judgment is proper
 3   on “each claim” “or the part of each claim” on which summary judgment is sought
 4   when “there is no genuine dispute as to any material fact, and the moving party is
 5   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Whether a factual
 6   dispute is “genuine” concerns whether it can “reasonably be resolved in favor of
 7   either” and whether the dispute is “material” concerns whether resolution of the
 8   factual dispute would affect the outcome of the claim based on the applicable
 9   substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 250 (1986).
10

11         The moving party has the initial burden of demonstrating the absence of a
12   genuine factual dispute, which it may satisfy either by affirmatively negating the
13   nonmoving party’s claim, or by demonstrating that the nonmoving party is unable to
14   prove an essential element of that claim. Fed. R. Civ. P. 56(c); Celotex Corp. v.
15   Catrett, 477 U.S. 317, 322–23 (1986); Jones v. Williams, 791 F.3d 1023, 1030 (9th
16   Cir. 2015); see also J. Friedenthal, M. Kane, & A. Miller, Civil Procedure § 9.3, p.
17   457, n.81 (5th ed. 2015). Only if the moving party meets its initial burden must the
18   nonmoving party go beyond its pleadings and, by its own evidence or by citing
19   appropriate materials in the record, show by sufficient evidence that there is a genuine
20   dispute for trial. Celotex, 477 U.S. at 324. The nonmoving party “must do more than
21   simply show that there is some metaphysical doubt as to the material facts . . . .
22   [w]here the record as a whole could not lead a rational trier of fact to find for the
23   nonmoving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co.
24   v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); see also Anderson, 477 U.S. 242 at
25   252 (a “scintilla of evidence” in support of the nonmoving party is insufficient, rather
26   “there must be evidence on which the jury could reasonably find for the [nonmoving
27

28


                                              – 15 –                                  16cv2462
 1   party].”).9
 2

 3          Because the parties’ summary judgment motions come to this Court through
 4   an R&R by Magistrate Judge Stormes, the Court’s review is also filtered through the
 5   standard applicable to an R&R. The Court reviews de novo those portions of an R&R
 6   to which objections are made. 28 U.S.C. § 636(b)(1). The Court may “accept, reject,
 7   or modify, in whole or in part, the findings or recommendations made by the
 8   magistrate judge.” Id. “The statute makes it clear,” however, “that the district judge
 9   must review the magistrate judge’s findings and recommendations de novo if
10   objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114,
11   1121 (9th Cir. 2003) (en banc) (emphasis in original); see also Schmidt v. Johnstone,
12   263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (concluding that where no objections
13   were filed, the district court had no obligation to review the magistrate judge’s
14   report). “Neither the Constitution nor the statute requires a district judge to review,
15   de novo, findings and recommendations that the parties themselves accept as
16   correct.” Reyna-Tapia, 328 F.3d at 1121. This legal rule is well-established in the
17   Ninth Circuit and this District. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th
18   Cir. 2005) (“Of course, de novo review of a[n] R & R is only required when an
19   objection is made to the R & R.”); Nelson v. Giurbino, 395 F. Supp. 2d 946, 949
20   (S.D. Cal. 2005) (Lorenz, J.) (adopting report in its entirety without review because
21
            9
               In his Objection, Singleton requests that the Court “hold his pleadings to a less standard
22
     than that of an attorney” in reviewing Magistrate Judge’s summary judgment recommendations and
23   the summary judgment issues. (ECF No. 154 at 12.) The Court has an obligation to liberally
     construe motion papers and pleadings of pro se litigants. Thomas v. Ponder, 611 F.3d 1144, 1150
24   (9th Cir. 2010) (“Courts should construe liberally motion papers and pleadings filed by pro se
     inmates and should avoid applying summary judgment rules strictly.”); Burgos v. Hopkins, 14 F.3d
25   787, 790 (2d Cir. 1994) (a court is to read a pro se party’s “supporting papers liberally, and . . .
     interpret them to raise the strongest arguments that they suggest”). Nevertheless, this liberal
26
     application must be undertaken within the overall summary judgment inquiry: whether there is a
27   genuine dispute of material fact for trial. Just as the Court cannot supply a pro se plaintiff with the
     missing elements of a claim, see Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268
28   (9th Cir. 1982), the Court cannot supply a pro se plaintiff with the missing facts necessary to survive
     summary judgment.
                                                     – 16 –                                         16cv2462
 1   neither party filed objections to the report despite the opportunity to do so); see also
 2   Nichols v. Logan, 355 F. Supp. 2d 1155, 1157 (S.D. Cal. 2004) (Benitez, J.).
 3

 4                                          DISCUSSION
 5          As an initial matter, the Court observes that neither Singleton, nor Defendants
 6   have challenged two of the R&R’s summary judgment recommendations. First, no
 7   party objects to the recommendation to deny in full Singleton’s motion for summary
 8   judgment. (Compare ECF No. 154 at 9–11 with ECF No. 155.)10 Second, no party
 9   objects to the recommendation to deny summary judgment for Hernandez on
10   Singleton’s retaliation claim. (Compare ECF No. 154 at 11–12 with ECF No. 155.)
11   Because no party objects to these recommendations, the Court may adopt these
12   recommendations without further analysis. Reyna-Tapia, 328 F.3d at 1121.
13

14          The nature of Singleton’s Objection limits the Court’s review to the
15   recommendations to grant partial summary judgment (1) for Sanchez on Singleton’s
16   retaliation claim and (2) for both Sanchez and Hernandez on Singleton’s due process
17   claims. Conducting a de novo review of these claims, the summary judgment papers
18   and submissions, and the R&R, the Court overrules Singleton’s Objection in full and
19   approves and adopts the R&R’s recommendations.
20

21   A.     The First Amendment Retaliation Claim Against Sanchez Fails
22          The elements of a First Amendment retaliation claim asserted by a prisoner
23   have been described as five-fold: (1) a defendant state actor took an adverse action
24   against the plaintiff, (2) because of (i.e. caused by), (3) the plaintiff’s protected
25

26          10
               The Court, however, makes clear that it approves the recommendation to deny Singleton’s
27   motion for summary judgment in full. (ECF No. 154 at 9–11.) Singleton’s motion fails to identify
     and address the elements of his retaliation and due process claims or to show that the undisputed
28   facts warrant summary judgment in his favor. (See ECF No. 131.) Thus, Singleton has failed to
     meet his initial summary judgment burden. Fed. R. Civ. P. 56.
                                                  – 17 –                                      16cv2462
 1   conduct, (4) the defendant’s action chilled the plaintiff’s exercise of his First
 2   Amendment rights, and (5) the defendant’s action did not reasonably advance a
 3   legitimate correctional goal. Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir.
 4   2005); Pratt v. Rowland, 65 F.3d 802 (9th Cir. 1995) (plaintiff must show that there
 5   were “no legitimate correctional purposes” motivating the actions he challenges as
 6   retaliatory); Barnett v. Centoni, 31 F.3d 813, 815–16 (9th Cir. 1994) (per curiam) (a
 7   prisoner must additionally allege and prove that “the retaliatory action does not
 8   advance legitimate penological goals[.]”); Rizzo v. Dawson, 778 F.2d 527, 531 (9th
 9   Cir. 1985) (inmate plaintiff must allege and show both “that the type of activity he
10   engaged in was protected under the first amendment and that the state impermissibly
11   infringed on his right to engage in the protected activity.”).
12

13          Causation is the linchpin of a viable First Amendment retaliation claim. See
14   Hartman v. Moore, 547 U.S. 250, 259 (2006) (explaining that a section 1983 plaintiff
15   “must show a causal connection between a defendant’s retaliatory animus and
16   subsequent injury in any sort of retaliation action”). An inmate plaintiff must show
17   that his protected conduct was the substantial or motivating factor underlying the
18   defendant’s adverse action. Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009).11
19   The plaintiff must “put forth evidence of retaliatory motive, that, taken in the light
20   most favorable to him, presents a genuine issue of material fact as to the [defendant’s]
21   intent” in undertaking the retaliatory act. Id. (quoting Bruce v. Ylst, 351 F.3d 1283,
22   1289 (9th Cir. 2003)).
23

24

25          11
                In his Objection, Singleton appears to suggest that Sanchez’s retaliatory motive can be
     inferred given Judge Stormes’s recommendation to deny summary judgment for Hernandez on
26
     Singleton’s retaliation claim. (ECF No. 155 at 6.) Singleton states that Sanchez was “the common
27   denominator” for the hearings on the urinalysis RVRs. (Id.) The Court rejects Singleton’s
     argument. Because the retaliatory intent inquiry focuses on the intent of a particular defendant,
28   the plaintiff may not impute to one defendant a retaliatory motive based on a showing that another
     defendant may have possessed a retaliatory motive.
                                                   – 18 –                                      16cv2462
 1         The evidence of retaliatory motive a plaintiff must offer to survive summary
 2   judgment must be “either direct evidence of retaliatory motive or at least one of three
 3   general types of circumstantial evidence [of that motive].” Allen v. Iranon, 283 F.3d
 4   1070, 1077 (9th Cir. 2002). When a plaintiff fails to offer direct evidence, he must
 5   provide circumstantial evidence of: “(1) proximity in time between protected speech
 6   and the alleged retaliation; (2) [that] the [defendant] expressed opposition to the
 7   speech; [or] (3) other evidence that the reasons proffered by the [defendant] for the
 8   adverse . . . action were false and pretextual.” Id.; see also McCollum v. Cal. Dep’t
 9   of Corr. & Rehab., 647 F.3d 870, 882 (9th Cir. 2011), superseded by statute on other
10   grounds. Mere speculation that a defendant acted in retaliation is insufficient at the
11   summary judgment stage. Wood v. Yordy, 753 F.3d 899, 904 (9th Cir. 2014)
12   (affirming grant of summary judgment when there was no evidence that defendants
13   knew about plaintiff’s prior lawsuit, or that defendants’ disparaging remarks were
14   made in reference to prior lawsuit).
15

16         “Retaliation claims by prisoners are ‘prone to abuse’ since prisoners can claim
17   retaliation for every decision they dislike.” Graham v. Henderson, 89 F.3d 75, 79
18   (2d Cir. 1996) (citation omitted). Thus, retaliation claims asserted by prisoners
19   against prison officials must “be ‘regarded with skepticism, lest federal courts
20   embroil themselves in every disciplinary act that occurs in state penal institutions.’”
21   Canell v. Multnomah Cty., 141 F. Supp. 2d 1046, 1059 (D. Or. 2001) (quoting Adams
22   v. Rice, 40 F.3d 72, 74 (4th Cir. 1994)).
23

24         Magistrate Judge Stormes recommended that this Court grant summary
25   judgment for Defendant Sanchez on the ground that Singleton has failed to produce
26   evidence that Sanchez retaliated against him because of a protected activity. (ECF
27   No. 154 at 12–14.) Specifically, Judge Stormes concluded that the twenty-month
28   lapse between the riot-related RVR hearing and the November 16, 2015 hearing over

                                                 – 19 –                              16cv2462
 1   which Sanchez presided was insufficient to show that Sanchez retaliated against
 2   Singleton. (Id.)
 3

 4          In his Objection12, Singleton avers that the “totality of the evidence” shows
 5   Sanchez’s retaliation. Singleton notes that “‘a chronology of events from which
 6   retaliation may plausibly be inferred’ can also establish retaliation.” (ECF No. 155
 7   at 4 (quoting Cain v. Lane, 857 F.2d 1139, 1143 n.6 (7th Cir. 1988)).) Singleton then
 8   outlines a “chronology of events.” (ECF No. 155 at 2, 4–5.)13 Singleton first points
 9   out that during the February 8, 2014 riot RVR hearing, Sanchez denied Singleton
10   witnesses and noted for the record Singleton’s remark to him during the hearing,
11   “Fuck you! I will see you on the yard.” (ECF No. 155 at 2, 5–6.) Second, Singleton
12   contends that the “first opportunity” Sanchez had to retaliate against him was the
13   November 16, 2015 urinalysis RVR hearing. (Id.) Finally, Singleton contends that
14   Sanchez’s retaliation can be inferred because Singleton filed grievances and a state
15   court lawsuit after the riot RVR hearing. The Court concludes that these grounds are
16   individually insufficient to show retaliatory motive and they fare no better taken
17   together.
18

19          1.      Sanchez’s Conduct During the Riot RVR Hearing Is Insufficient
20          As an initial matter, the conduct that occurred during the riot RVR hearing is
21   inapposite to the First Amendment retaliation claim against Sanchez in this case. As
22   Magistrate Judge Stormes expressly noted, Singleton’s retaliation claim concerns
23

24          12
               Singleton’s Objection commingles his retaliation and due process arguments. (ECF No.
     155.) The Court construes Singleton’s arguments in view of his First Amendment claim and the
25   applicable standard for the purpose of the present analysis.
26          13
               Singleton also argues that the “missing urinalysis logs” for all three RVRs which triggered
27   the RVR hearings over which Sanchez presided shows his retaliatory motive. (ECF No. 155 at 3–
     4, 6.) These logs are inapposite to the retaliation claim against Sanchez. Unlike Hernandez, there
28   is no evidence whatsoever that Sanchez was ever involved in or had any role—directly or
     indirectly—with respect to the maintenance of the urinalysis logs.
                                                    – 20 –                                        16cv2462
 1   retaliation that allegedly resulted from Singleton’s “later grievances and lawsuit”
 2   following the riot RVR hearing. (ECF No. 154 at 13.) As Judge Stormes properly
 3   concluded, “the hearing that is alleged to have started the chain of events and adverse
 4   actions cannot also be the adverse action.” (ECF No. 154 at 13.)
 5

 6         But even if the Court considers Sanchez’s conduct during the RVR hearing—
 7   i.e. Sanchez’s decision not to permit Singleton to call certain officers as witnesses
 8   and “failing to write down any of Plaintiff’s statement[s]” (ECF No. 155 at 5–6,
 9   11)—Singleton fails to provide evidence of any protected activity prior to the riot
10   RVR hearing for which Sanchez would have had a motive to retaliate against
11   Singleton. Singleton filed a January 6, 2014 grievance before the riot RVR hearing
12   concerning alleged mishandling of the riot by certain officers. (Singleton Decl. Ex.
13   2 (CDCR Form 22).) Singleton argues in part that this grievance “was enough to
14   retaliate, including defendant Sanchez.” (ECF No. 155 at 2, 5 n.5, 10; Singleton
15   Decl. ¶ 2.)    The form, however, does not refer to Sanchez, nor any conduct
16   attributable to Sanchez. Without more, this grievance cannot give rise to an inference
17   that Sanchez sought to retaliate against Singleton at the riot RVR hearing.
18

19         2.      The Circumstantial Evidence of Timing is Insufficient
20         Focusing on the riot RVR hearing, Singleton contends that “[i]t is clear a
21   confrontation” occurred between him and Sanchez for which Sanchez sought to
22   retaliate—i.e., Singleton used profanity toward Sanchez because of Singleton’s
23   frustration with the hearing. (ECF No. 155 at 3.) Singleton acknowledges the 20-
24   month lapse between the February 8, 2014 riot and the November 16, 2015 urinalysis
25   RVR hearing, yet contends that “regardless of timing” the latter hearing was simply
26   the “first opportunity” Sanchez had to retaliate against him. (Id.) He contends that
27   a jury “can decide whether defendant Sanchez retaliated twenty months later by
28   denying witnesses, falsifying documents[.]” (Id. at 5.) Even assuming that Singleton

                                              – 21 –                                 16cv2462
 1   engaged in a protected activity at the riot RVR hearing14, Singleton fails to overcome
 2   the pitfalls of relying on timing as circumstantial evidence.
 3

 4          A plaintiff may of course rely on a “chronology of events” to show retaliatory
 5   intent because a plaintiff is unlikely to have direct evidence of such an intent. See
 6   Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (“Because direct evidence of
 7   retaliatory intent rarely can be pleaded in a complaint, allegation of a chronology of
 8   events from which retaliation can be inferred is sufficient to survive dismissal.”);
 9   Cain, 857 F.2d at 1143 n.6 (“[T]he prisoner must allege a chronology of events from
10   which retaliation may plausibly be inferred . . . . Barring such a chronology, dismissal
11   may be appropriate in cases alleging retaliatory discipline.”) (citations omitted). A
12   plaintiff may a rely on evidence of a chronology of events at the summary judgment
13   stage. See Knox v. Castaneda, No. 13cv2985-WQH(RBB), 2018 WL 6649457, at *4
14   (S.D. Cal. Dec. 18, 2018) (considering chronology of events at summary judgment
15   stage); LeBlanc v. Tabak, No. CV 16-03270-JLS (AFM), 2018 WL 4846658, at *8–
16   9 (C.D. Cal. Aug. 2, 2018) (same), approved and adopted by, 2018 WL 4846577
17   (C.D. Cal. Oct. 2, 2018); see also Koch v. Lewis, No. 93-17250, 62 F.3d 1424, 1995
18   WL 453247, at *11 (9th Cir. Aug. 1, 1995) (unpublished).
19
20          Timing alone, however, is insufficient. Even when there is close proximity, a
21   plaintiff must provide additional evidence to support an inference of retaliatory
22   motive or intent. Pratt, 65 F.3d at 808; Stone v. Becerra, No. 10-138 RMP, 2011
23   U.S. Dist. LEXIS 44433, 2011 WL 1565299, *3 (E.D. Wash. April 25, 2011) (timing
24   of cell search, without more, was insufficient to allege that search was retaliatory),
25   aff’d by, 520 Fed. App’x 542 (9th Cir. 2013) (unpublished). Without additional
26
            14
27              Prison officials may not retaliate against an inmate for exercising his First Amendment
     rights, which includes the use of profanity, even if the officials’ actions would not independently
28   violate the Constitution. See Zimmerman v. Tribble, 226 F.3d 568, 573 (7th Cir. 2000). DeWalt v.
     Carter, 224 F.3d 607, 618 (7th Cir. 2000).
                                                   – 22 –                                       16cv2462
 1   evidence, extended lapses in time between the alleged protected activity and the
 2   adverse action are plainly insufficient to give rise to an inference of retaliatory intent.
 3   See Vasquez v. Cty. of L.A., 349 F.3d 634, 646 (9th Cir. 2004) (suggesting that a 13-
 4   month lapse is too long); Benson v. Cady, 761 F.2d 335, 342 (7th Cir. 1985)
 5   (insufficient chronology of events presented when alleged retaliatory action occurred
 6   five months after prisoner instituted a lawsuit); Quiroz v. Horel, 85 F. Supp. 3d 1115,
 7   1126 (N.D. Cal. 2015) (lapse over one year was too long). As Magistrate Judge
 8   Stormes concluded, a twenty-month lapse between the riot RVR hearing and
 9   November 11, 2015 urinalysis RVR hearing is simply insufficient to give rise to an
10   inference of retaliatory intent.       Singleton identifies no other evidence that
11   contravenes the soundness of this conclusion.
12

13         As a final matter, the Court addresses one other issue that Judge Stormes did
14   not consider: whether Singleton’s appeal of his November 16, 2015 guilt finding
15   could serve as the basis for retaliation against Singleton in the June 2016 urinalysis
16   RVR hearing over which Sanchez presided. On November 26, 2015, Singleton
17   appealed the guilt determination and requested “no reprisals for the filing of this
18   appeal.” (ECF No. 51-4, Self Decl. Ex. C at 2.) In his Objection, Singleton alludes
19   to the fact that when he filed grievances, he requested no reprisals. Singleton’s
20   retaliation claim against Sanchez, however, also fails with respect to the June 2016
21   hearing for lack of evidence showing retaliatory intent.
22

23         The lapse in timing between Singleton’s filing of the appeal and the subsequent
24   hearing is seven months. This is not the close proximity in time from which
25   retaliatory motive may be inferred. In order to establish a causal link sufficient to
26   survive summary judgment based solely on temporal proximity, the protected activity
27   and the adverse action must be “very close.” Clark Cty. Sch. Dist. v. Breeden, 532
28   U.S. 268, 273–74 (2001) (per curiam) (citing cases finding periods of three and four

                                                – 23 –                                   16cv2462
 1   months too long); Quiroz, 85 F. Supp. 3d at 1127 (noting that six-month proximity
 2   was not enough to show retaliatory intent). Accordingly, the Court finds that the
 3   timing between the two events cannot show a triable issue regarding whether Sanchez
 4   possessed a retaliatory motive against Singleton in the June 2016 hearing.
 5

 6         3.     The Grievances and State Court Lawsuit Are Insufficient
 7         Finally, Singleton argues that Sanchez’s retaliatory motive can be inferred
 8   from his filing of other grievances and his state law complaint regarding how certain
 9   prison officers handled the January 2014 riot. (ECF No. 155 at 2, 10; Singleton Decl.
10   ¶ 2.) Singleton contends that he “was still actively pursuing [his] appeal on the civil
11   matter in the state court” at the time of his first urinalysis RVR hearing before
12   Sanchez and thus “a protected activity was still on-going.” (ECF No. 155 at 12, 17.)
13

14         The Court acknowledges that filing a grievance is a protected action under the
15   First Amendment. Valandingham v. Bojorquez, 866 F.2d 1135, 1138 (9th Cir. 1989).
16   So is the pursuit of a civil rights legal action. Rizzo v. Dawson, 778 F.2d 527, 530–
17   32 (9th Cir. 1985). The issue, however, is not whether Singleton engaged in a
18   protected activity at some point, but whether he has provided evidence from which a
19   reasonable jury could infer a causal connection between that protected activity and
20   Sanchez’s conduct. The fact a defendant’s alleged adverse action happens after some
21   action by the plaintiff is not sufficient to give rise a causal inference. See Huskey v.
22   City of San Jose, 204 F.3d 893, 899 (9th Cir. 2000) (a retaliation claim cannot rest
23   on “the logical fallacy of post hoc, ergo propter hoc, literally, “after this, therefore
24   because of this.”). The grievances and state law complaint fail to give rise to a
25   reasonable inference here.
26
27                a.     Grievances
28         Singleton’s Objection specifically points only to February 23, 2014 and

                                              – 24 –                                  16cv2462
 1   February 11, 2015 letters he wrote to certain prison officials and which he included
 2   as part of his opposition to Defendants’ motion for summary judgment. (ECF No.
 3   155 at 10 (citing ECF No. 144 Singleton Decl. Exs. 13–14.) Neither of these letters
 4   names Sanchez or concerns conduct attributable to Sanchez. (Singleton Decl. Exs.
 5   13–14.) Thus, without more, they too do not give rise to an inference of retaliatory
 6   motive by Sanchez at the time of Singleton’s first urinalysis RVR hearing before
 7   Sanchez in November 2015.
 8

 9         Out of an abundance of caution, the Court has reviewed the entire record to
10   determine whether Singleton filed any grievance regarding the riot RVR hearing after
11   the hearing. Singleton appealed his guilt finding for participation in the riot on
12   February 25, 2014, specifically requesting “no reprisals as a result of appellant’s
13   pursuit of” the appeal. (ECF No. 1-2 Ex A at 11.) To the extent Singleton seeks to
14   rely on the timing of this appeal relative to the November 2015 hearing as
15   circumstantial evidence of retaliatory motive, the evidence is insufficient. The appeal
16   was denied through all levels of review by June 30, 2014. (ECF No. 1-2 Ex. A at 9–
17   10 (June 30, 2014 appeal denial).) The 16-month lapse between the close of the
18   appeal and the November 2015 hearing is too long to give rise to a reasonable
19   inference of retaliatory motive.
20

21                b.    State Court Lawsuit and Related Appeal
22         With respect to his state court lawsuit and appeal argument, Singleton requests
23   judicial notice of (1) a notice of appeal form dated August 10, 2015, for his appeal of
24   the California Superior Court’s dismissal of his lawsuit against certain officers and
25   (2) a related notice dated September 10, 2015 with a proof of service dated September
26   11, 2015, by which he designated the record on appeal. (ECF No. 157 Exs. 1–2.)
27   Singleton did not submit this evidence as part of the summary judgment record which
28   forms the basis of Magistrate Judge Stormes’s recommendation to grant summary

                                              – 25 –                                 16cv2462
 1   judgment for Sanchez. (ECF No. 155 at 17; ECF No. 157 (Singleton’s RFJN).) This
 2   evidence was presumably available to Singleton before he opposed Defendants’
 3   motion for summary judgment because the documents are from 2015. Nevertheless,
 4   a court may receive further evidence in reviewing a magistrate judge’s finding and
 5   recommendations. 28 U.S.C. § 636(b)(1). Thus, the Court considers Singleton’s
 6   appeals evidence now.
 7

 8         Singleton’s appeals evidence does not preclude summary judgment.              As
 9   Magistrate Judge Stormes underscored, Sanchez was not a defendant in the state
10   court action. (ECF No. 154 at 14.) Nor did Singleton seek to name Sanchez as a
11   defendant in his proposed supplemental complaint. (RFJN Ex. 2.) Without more, it
12   makes no difference to Singleton’s retaliation claim against Sanchez that Singleton’s
13   appeal was pending at the time of the first urinalysis RVR hearing before Sanchez.
14   Singleton fails to provide any other evidence—as opposed to his mere speculation—
15   from which a reasonable jury could infer any retaliatory motive connecting
16   Singleton’s state court lawsuit with Sanchez’s conduct. The appeal and its pendency
17   is also insufficient evidence of retaliatory intent.
18

19                                        *      *      *
20         Having conducted a de novo review, the Court concludes that Singleton has
21   failed to show a triable issue regarding Sanchez’s motive to retaliate. Accordingly,
22   the Court overrules Singleton’s objection to Judge Stormes’s recommendation to
23   grant summary judgment for Sanchez on this claim and grants summary judgment
24   for Sanchez.
25

26   B.    The Fourteenth Amendment Due Process Claims Fail
27         The Fourteenth Amendment’s Due Process Clause guarantees procedural due
28   process when a constitutionally protected liberty or property interest is at stake. See

                                               – 26 –                                16cv2462
 1   Ingraham v. Wright, 430 U.S. 651, 672 (1977); Bd. of Regents v. Roth, 408 U.S. 564,
 2   569 (1972). “Prisoners do not check all of their constitutional rights at the jailhouse
 3   gate. Indeed, they ‘may . . . claim the protections of the Due Process Clause [, and
 4   they] may not be deprived of life, liberty or property without due process of law.’”
 5   Serrano v. Francis, 345 F.3d 1071, 1079 (9th Cir. 2003) (quoting Wolff v.
 6   McDonnell, 418 U.S. 539, 566 (1974)). Those who seek to invoke the procedural
 7   protections of the Due Process Clause, including prisoners, “must establish that one
 8   of these [protected] interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221
 9   (2005).
10

11         Analysis of a claim of a procedural due process claim involves a two-step
12   inquiry: (1) whether the state interfered with an inmate’s protected liberty or property
13   interest, and (2) whether procedural safeguards were constitutionally sufficient.
14   Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989) (applying the two-
15   step due process inquiry and holding that Kentucky state regulations did not provide
16   inmates a constitutionally-protected liberty interest in receiving visitors); Brewster v.
17   Bd. of Educ. of Lynwood Unified Sch. Dist., 149 F.3d 971, 982 (9th Cir. 1998)
18   (applying two-step inquiry).
19
20         As an initial matter, Defendants contend that “Singleton did not allege a
21   violation of due process in either his original Complaint or his First Amended
22   Complaint,” and instead “raise[d] due process concerns in his own Motion for
23   Summary Judgment.” (ECF No 138–1 at 16.) The Court acknowledges that
24   Singleton’s operative pleadings use the phrase “due process” sparingly. (FAC at 5,
25   9.) But given his pro se status and the FAC’s factual allegations regarding alleged
26   failures of prison officials to follow procedure and denials of Singleton’s requests for
27   witnesses during disciplinary hearings, the Court finds that—independently of
28   whether the FAC actually stated plausible due process claims—the operative

                                               – 27 –                                  16cv2462
 1   pleadings provided adequate notice to Defendants of possible due process claims on
 2   which they may seek summary judgment.15 See Karim-Panahi v. Los Angeles Police
 3   Dep’t., 839 F.2d 621, 623 (9th Cir. 1988) (“In civil cases where the plaintiff appears
 4   pro se, the court must construe the pleadings liberally and must afford plaintiff the
 5   benefit of any doubt.”); Yeiser Res. & Dev. LLC v. Teknor Apex Co., 281 F. Supp. 3d
 6   1021, 1037 (S.D. Cal. 2017) (“[T]he focus of the Federal Rules is on whether the
 7   factual allegations of the Complaint—not the precise pleading of a specific statute or
 8   law—provide [defendants] with fair notice of the claims asserted against it.”). This
 9   Court also recognized that Singleton’s operative pleadings sound in due process
10   when it issued its order regarding the claims that remain against Hernandez and
11   Sanchez. (ECF No. 89.)
12

13          Defendants do not dwell at length on their pleadings-based argument. Instead,
14   they argue on the merits that each alleged form of misconduct does not violate the
15   Due Process Clause either because Singleton lacks a liberty interest that triggers due
16   process protections or, even if such an interest exists, Singleton received all the
17   process he was constitutionally due. (ECF No. 138–1 at 16–24.) The Court addresses
18   these issues with respect to each Defendant.
19
20          1.      Defendant Sanchez
21          Singleton’s due process claims against Sanchez concern alleged denials of due
22   process during the three RVR hearings over which Sanchez presided. (FAC at 5–6,
23   9–10.) Any other hearings over which Sanchez did not preside are not at issue with
24   respect to claims against Sanchez. The Court considers both whether a liberty interest
25   exists and, even if an interest exists, whether Singleton received all the process he
26
27
            15
               Singleton’s appeals of at least his urinalysis RVR hearings before Sanchez also raised the
     issue of due process violations in contravention of Wolff. (See ECF No. 51-4, Self Decl. Ex. C at 4
28   (appeal of November 2015 urinalysis RVR hearing guilt finding), id. Ex. D at 4 (appeal of June
     2016 urinalysis hearing).)
                                                    – 28 –                                       16cv2462
 1   was constitutionally due.
 2

 3                a.    Singleton Lacks an Identifiable Liberty Interest
 4         As an initial matter, the Court must consider whether a liberty interest is
 5   implicated that triggers any constitutional procedural safeguards for the RVR
 6   hearings. See Kentucky Dep’t of Corr, 490 U.S. at 460. Defendants recognize that
 7   Singleton lost good-time credits in each RVR hearing over which Sanchez presided.
 8   (ECF No. 138-1 at 18; Sanchez Decl. Exs. 1, 2, 3.) They argue, however, that
 9   Singleton lacks a liberty interest in the loss of good-time credits because the losses
10   do not affect his sentence of an indeterminate term of 35 years to life. (ECF No. 138-
11   1 a 19; RJFN Ex. 1 at 2, Ex. at 2.) Magistrate Judge Stormes expressly declined to
12   consider this argument and instead treated loss of good-time credits as a liberty
13   interest. (ECF No. 154 at 17 n.13.) This Court, however, will consider the liberty
14   interest issue because it determines whether Singleton was entitled to any due process
15   protections during the prison disciplinary proceedings he challenges. If there is no
16   liberty interest, then there is an independent and dispositive ground for granting
17   Defendants’ motion on Singleton’s due process claims against Sanchez.
18

19         “A liberty interest may arise from the Constitution itself, by reason of
20   guarantees implicit in the word ‘liberty,’ . . . or it may arise from an expectation or
21   interest created by state laws or policies[.]” Wilkinson, 545 U.S. at 221 (citing Vitek
22   v. Jones, 445 U.S. 480, 493–94 (1980) (recognizing a liberty interest in avoiding
23   involuntary psychiatric treatment and transfer to a mental institution pursuant to the
24   Due Process Clause), and Wolff v. McDonnell, 418 U.S. 539, 556–58 (1974)
25   (recognizing a liberty interest in avoiding withdrawal of state-created system of
26   good-time credits)).
27

28         In this prison context, loss of good-time credits through a prison disciplinary

                                              – 29 –                                 16cv2462
 1   proceedings may implicate a liberty interest, as a matter of state law, which triggers
 2   certain due process protections. See Wolff v. McDonnell, 418 U.S. 539, 563 (1974).
 3   But not all loss of good-time credits implicates a liberty interest. The dispositive
 4   question is whether the loss will have some effect on the length of confinement. See
 5   Sandin v. Conner, 515 U.S. 472, 481–84 (1995) (a liberty interest arises under state
 6   law when an inmate is subjected to restrictions that impose “atypical and significant
 7   hardship on the inmate in relation to the ordinary incidents of prison life.”); Keenan
 8   v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996) (when conducting the Sandin inquiry, a
 9   court should examine whether the sanctions will affect the length of the prisoner’s
10   sentence); Montue v. Stainer, No. 1:14-cv-01009-LJO-JLT, 2014 WL 6901853, at *9
11   (E.D. Cal. Sept. 5, 2014) (“After Sandin, in order to demonstrate a liberty interest, an
12   inmate must show a disciplinary conviction will inevitably lengthen the duration of
13   the inmate’s incarceration.”). When the loss of good-time credits does not affect the
14   length of confinement, or the plaintiff fails to show that it will, there is no identifiable
15   liberty interest.
16

17          Defendants analyze why the loss of good-time credits in this case will not
18   affect Singleton’s length of confinement. (ECF No. 138 at 19.) It is not necessary
19   for the Court to recount the analysis here. The absence of a liberty interest based on
20   lost good-time credits is apparent from Singleton’s pleadings and arguments. There
21   are no factual allegations in the FAC that the length of Singleton’s prison sentence is
22   or will be affected in some way by his loss of good time credits at the RVR hearings,
23   nor does Singleton raise any claims challenging the loss of credits on this basis. (See
24   FAC.) Singleton also offers no arguments or facts either in his motion for summary
25   judgment, his opposition to Defendants’ motion, or in his Objection which show that
26   the loss of good-time credits has an impact on the length of his confinement. (See
27   ECF Nos. 131, 144, 155.) Thus, Singleton has failed to identify the basis by which
28   a liberty interest for lost good time credits may arise.

                                                – 30 –                                    16cv2462
 1

 2           The pleadings and the record, however, show that the core of Singleton’s
 3   challenge is that the RVRs and multiple guilt findings against him cumulatively
 4   resulted in his transfer from RJD to the “super-max violent prison” and “violent
 5   maximum secured level IV (180) design prison” where he currently resides. (FAC
 6   at 2, 13, 17–18; ECF No. 144 at 14.)16 This cannot serve as the liberty interest that
 7   triggers the procedural protections necessary to resolve his due process claims.
 8

 9           “Neither . . . does the Due Process Clause in and of itself protect a duly
10   convicted prisoner against transfer from one institution to another within the state
11   prison system. Confinement in any of the State’s institutions is within the normal
12   limits or range of custody which the conviction has authorized the State to impose.”
13   Meachum v. Fano, 427 U.S. 215, 225 (1976); Myron v. Terhune, 476 F.3d 716, 718
14   (9th Cir. 2007) (concluding California prisoner did not have liberty interest in
15   residing at a level III prison as opposed to a level IV prison); Germain v. Janam, No.
16   2:18-cv-3041-DB-P, 2019 WL 79011, at *9 (E.D. Cal. Jan. 2, 2019) (“Plaintiff is also
17   not entitled to a transfer to any particular prison or prison program.”); Springfield v.
18   Craig, No. 2:17-cv-2144-DB-P, 2018 WL 5980138, at *3 (E.D. Cal. Nov. 14, 2018)
19
             16
20              Singleton lost visitation rights, yard activities, and phone privileges as a result of his guilt
     findings at the RVR hearings. (Sanchez Decl. Exs. 2, 3.) None of these losses gives rise to a liberty
21   interest protected by the Due Process Clause, whether as a matter of the Due Process Clause itself
     or because of the operation of state law. See Allen v. Kernan, No.: 3:16-cv-01923-CAB-JMA, 2017
22
     WL 4518489, at *5 (S.D. Cal. Oct. 10, 2017) (“[T]he loss of privileges like yard time, phone access,
23   and visitation are ‘within the range of confinement to be normally expected for one serving [the
     underlying sentence]’, and therefore are not ‘atypical.’” (quoting Sandin, 515 U.S. at 487)); Higdon
24   v. Ryan, No. CV 13-0475-PHX-DGC, 2014 WL 1827156, at *5 (D. Ariz. May 8, 2014) (noting that
     the “loss of contact visitation cannot form the basis for an independent due process violation,” and
25   dismissing claims that the denial of contact visitation was a “significant and atypical hardship”
     under Sandin); Medina v. Dickinson, No. 2:10-cv-0502 LKK AC P, 2013 WL 268710, at *10 (E.D.
26
     Cal. Jan. 23, 2013) (the “loss of visiting privileges and removal from educational and vocational
27   programs . . . are not atypical and significant hardships when compared to the burdens of ordinary
     prison life” and thus there is no liberty interest). Thus, to the extent Singleton sought to premise a
28   liberty interest based on these rescinded privileges as a result of the RVR hearings, Defendants are
     entitled to summary judgment.
                                                       – 31 –                                          16cv2462
 1   (“Plaintiff’s allegations that he was held in a more restrictive institution does not
 2   implicate a liberty interest entitling him to due process protections. An inmate has
 3   no right to a particular prison.”). Thus, Singleton’s transfer does not implicate a
 4   protected liberty interest for which he can press due process claims against either
 5   Sanchez or Hernandez, against whom Singleton also attributes the additional drug
 6   tests and allegedly falsified RVRs leading to his transfer to Cal-Sac.
 7

 8         In recommending denial of Singleton’s motion for summary judgment, Judge
 9   Stormes properly recognized that Singleton has no protected liberty interest with
10   respect to his transfer. (ECF No. 154 at 11.) This proposition applies equally to
11   assessing the merits of Defendants’ argument in their motion that Singleton lacks a
12   protected liberty interest. Singleton’s complaint regarding his transfer to another
13   prison is not a protected liberty interest and Singleton fails to identify any other
14   interest. Both Defendants are entitled to summary judgment on Singleton’s due
15   process claims on this basis.
16

17                b.    The Procedural Due Process Requirements Were Satisfied
18         Notwithstanding the foregoing, the Court will assume that Singleton possesses
19   some liberty interest based on the loss of good-time credits resulting from the guilt
20   findings at the RVR hearings. The Court’s next inquiry focuses on the sufficiency
21   of the process Singleton received. See Kentucky Dep’t of Corr., 490 U.S. at 460.
22

23         When a liberty interest exists, the constitutional due process a prisoner must
24   receive encompasses: (1) 24-hour advanced written notice of the charges against him,
25   (2) a written statement from the factfinder which identifies the evidence relied on and
26   the reasons for the action taken, (3) an opportunity “to call witnesses and present
27   documentary evidence in his defense when” doing so “will not be unduly hazardous
28   to institutional safety or correctional goals,” (4) assistance at the hearing if he is

                                              – 32 –                                 16cv2462
 1   illiterate or the matter is complex, and (5) a “sufficiently impartial” factfinder. Wolff,
 2   418 U.S. at 563–66, 570–71.
 3

 4         If the Wolff requirements are satisfied, the successive inquiry is whether the
 5   guilt finding reached during the disciplinary proceeding is supported by “some
 6   evidence.” Superintendent v. Hill, 472 U.S. 445, 455 (1985). Because “[p]rison
 7   disciplinary proceedings take place in a highly charged atmosphere, and prison
 8   administrators must often act swiftly on the basis of evidence that might be
 9   insufficient in less exigent circumstances,” the “some evidence” standard “does not
10   require examination of the entire record, independent assessment of the credibility of
11   witnesses, or weighing of the evidence.” Id. at 455–56. Rather, the “some evidence”
12   standard is “minimally stringent,” and a decision must be upheld if there is any
13   reliable evidence in the record that could support the conclusion reached by the
14   factfinder. Powell v. Gomez, 33 F.3d 39, 40 (9th Cir. 1994) (citing Hill, 472 U.S. at
15   455–56); Cato v. Rushen, 824 F.2d 703, 705 (9th Cir. 1987) (“[T]he standard is
16   ‘minimally stringent’ only requiring ‘any evidence in the record that could support
17   the conclusion reached by the disciplinary board.’” (emphasis in original)).
18

19         Magistrate Judge Stormes properly identified both the process which Singleton
20   was due during his RVR hearings, assuming that a liberty interest exists, and the
21   standard by which the Court assesses Singleton’s guilt findings. (ECF No. 154 at
22   17.) Analyzing the facts pertaining to Singleton’s November 2015 and June 2016
23   hearings, Judge Stormes concluded that “[t]he reports of the hearings reflect more
24   than 24 hours’ notice of the charges, a written statement by the fact finder as to the
25   evidence relied on and the reasons for the action, an opportunity to call witnesses and
26   present documentary evidence, and a sufficiently impartial fact finder for the
27   hearings conducted by Lt. Sanchez” and “Sanchez found Plaintiff spoke English,
28   ‘was able to understand and effectively articulate both the nature of the charge(s) and

                                               – 33 –                                   16cv2462
 1   the disciplinary process[.]’”    (Id. at 18 (citing Sanchez Decl. Exs. 2–3).)
 2   Furthermore, Judge Stormes analyzed each urinalysis RVR hearing over which
 3   Sanchez presided on an individual basis, including Singleton’s opportunities to call
 4   witnesses and provide evidence, the reasons why Sanchez declined some of
 5   Singleton’s requests to call certain individuals as witnesses, and the sufficiency of
 6   the documented reasons for why Sanchez determined Singleton was guilty. (Id. at
 7   18–19 (November 2015 hearing); id. at 19–21 (June 2016 hearing).) Judge Stormes
 8   concluded that Sanchez had “complied with due process” at both hearings and
 9   Sanchez’s June 2016 guilt finding was supported by some evidence. (Id.)
10

11         In his Objection, Singleton touches on two of the Wolff due process
12   requirements. First, Singleton avers that although he “argued in each RVR the
13   challenge of the chain-of-custody” issue, he was denied due process at the RVR
14   hearings because Sanchez denied him “potentially exculpatory witnesses[.]” (ECF
15   No. 155 at 3–6, 10–11.)       He contends that he “is entitled to witnesses and
16   documentary evidence to challenge a [sic] RVR [he] contends to be falsely written.”
17   (ECF No. 155 at 4 (citing Wolff, 418 U.S. at 566; Serrano, 345 F.3d at 1079).)
18   Second, Singleton argues that Sanchez was not an impartial factfinder. (Id. at 7–9.)
19   Singleton’s impartiality objection is based not only on Sanchez’s alleged denial of
20   witnesses and evidence starting with the riot RVR hearing, but on Singleton’s
21   contention that “a[n] impartial [officer] who conducted the U/A RVR hearings would
22   have found Plaintiff not guilty if no records exist to establish a chain-of-custody.”
23   (Id. at 9.) In addition to these Wolff-based objections, Singleton takes issue with
24   Judge Stormes’s determination that Sanchez’s guilt findings in the two urinalysis
25   RVR hearings over which Sanchez presided were supported by “some evidence.”
26   (Id. at 4.) Singleton argues that “[t]he most important evidence” regarding his guilt
27   was the urinalysis log book that would provide evidence of the “chain-of-custody
28   issue,” but which Defendants failed to produce in this case and which “are missing

                                             – 34 –                                16cv2462
 1   from all 3 U/A RVR’s, two (2) U/A’s that Sanchez held hearings on.” (Id. at 3–4,
 2   6.)
 3

 4         Singleton does not object to several of Judge Stormes’s findings regarding due
 5   process at his RVR hearings before Sanchez, specifically that: (1) he received 24-
 6   hour advance notice prior to each hearing, (2) Singleton understood the disciplinary
 7   proceedings against him and did not require assistance, and (3) Sanchez provided
 8   written statements to Singleton regarding the evidence on which Sanchez relied
 9   during the hearings to support the guilt findings. (Compare ECF No. 154 at 18–19
10   with ECF No. 155.) The Court finds these conclusions are not clearly erroneous
11   based on the record. See Afrah v. Sidhu, No. 14-CV-02303-BAS-NLS, 2015 WL
12   8759131, at *1 (S.D. Cal. Dec. 14, 2015) (“In the absence of a specific objection, the
13   clear weight of authority indicates that the court need only satisfy itself that there is
14   no ‘clear error’ on the face of the record before adopting the magistrate judge’s
15   recommendation.”) (citing Fed. R. Civ. P. 72(b) Advisory Comm. Notes (1983)
16   (citing Campbell v. U.S. Dist. Court for N. Dist. of Cal., 501 F.2d 196, 206 (9th Cir.
17   1974)); Turner v. Tilton, No. 07-CV-2036, 2008 WL 5273526, at *1 (S.D. Cal. Dec.
18   18, 2008) (Sammartino, J.) (“[H]is objections do not address the substance of the R
19   & R’s findings. Instead, the objections discuss at length the claims made . . . . Thus,
20   the Court finds that Petitioner has not made an objection to a[] specific portion of the
21   report. Therefore, the Court need only satisfy itself that the R & R is not clearly
22   erroneous.”).
23

24         As Judge Stormes did, the Court will address Singleton’s objections in the
25   separate context of each urinalysis RVR hearing over which Sanchez presided.
26
27                       i.     November 16, 2015 Urinalysis RVR Hearing
28         The November 16, 2015 urinalysis RVR hearing against Singleton concerned

                                               – 35 –                                  16cv2462
 1   a urine sample collected on September 28, 2015 by Officer Hampton, for which
 2   Singleton was charged with violation of Section 3016(a) for use of a controlled
 3   substance, specifically methamphetamine. (Sanchez Decl. Ex. 2 at 25.)
 4

 5         Impartiality. Due process requires only that the decision-maker in a prison
 6   disciplinary proceeding be “sufficiently impartial.” Wolff, 418 U.S. at 571. To show
 7   a biased adjudicator, a plaintiff must “overcome a presumption of honesty and
 8   integrity in those serving as adjudicators.” See Withrow v. Larkin, 421 U.S. 35, 47,
 9   (1975).   Generally, “[d]ue process is satisfied as long as no member of the
10   disciplinary board has been involved in the investigation or prosecution of the
11   particular case, or has had any other form of personal involvement in the case.”
12   Wolff, 418 U.S. at 592 (Marshall, J. concurring in part and dissenting in part).
13   Sanchez did not participate in the collection or testing of Singleton’s urine sample,
14   he did not issue the RVR which formed the basis for the hearing, and there is no
15   evidence that he was otherwise involved in the matter other than as a hearing officer.
16   Thus, the Court finds that Sanchez was sufficiently impartial. See McCauley v.
17   Shartle, No. CV-15-0045-TUC-RCC (BGM), 2017 WL 2222379, at *6 (D. Ariz.
18   Apr. 26, 2017) (finding hearing officer impartial for purposes of Wolff analysis based
19   on these reasons), approved and adopted by, 2017 WL 2222379 (D. Ariz. May 19,
20   2017).
21

22         To the extent Singleton contends that Sanchez was not “sufficiently impartial”
23   because Sanchez previously rejected witnesses at the February 2014 riot RVR
24   hearing, the Court rejects this contention. “Judicial rulings alone almost never
25   constitute a valid basis for a bias or partiality” challenge. Liteky v. United States, 510
26   U.S. 540, 555 (1994) (citing United States v. Grinnell Corp., 384 U.S. 563, 583
27   (1966)). This proposition is equally applicable to rulings by prison disciplinary
28   hearing officers and thus such rulings cannot serve as evidence of bias. See McCloud

                                               – 36 –                                   16cv2462
 1   v. Lake, No. 1:18-cv-01072-JLT (HC), 2019 WL 283709, at *4 (E.D. Cal. Jan. 22,
 2   2019).
 3

 4         Witnesses. A prisoner in a disciplinary proceeding has a due process right to
 5   call witnesses “when it will not be unduly hazardous to institutional safety or
 6   correctional goals[.]” Wolff, 418 U.S. at 566. This recognized right is subject to the
 7   “mutual accommodation between institutional needs and objectives and the
 8   provisions of the Constitution[.]” Baxter v. Palmigiano, 425 U.S. 308, 321 (1976)
 9   (citing Wolff, 418 U.S. at 556). As a constitutional minimum, prison officials cannot
10   issue a blanket denial of permission for an inmate to call witnesses. Serrano v.
11   Francis, 345 F.3d 1071, 1079 (9th Cir. 2003); Mitchell v. Dupnik, 75 F.3d 517, 525
12   (9th Cir. 1997) (“[A] blanket denial of permission for an inmate to have witnesses
13   physically present during disciplinary hearings is impermissible, even where jail
14   authorities provide for interviewing of witnesses outside the disciplinary
15   procedure.”) But Sanchez did not issue a blanket denial. As Judge Stormes
16   recognized, Singleton requested and Sanchez granted him permission to call Officer
17   Hampton—the officer who collected the urine sample from Singleton and issued the
18   RVR—as a witness. (Sanchez Decl. Ex. 2 at 32.) Thus, Singleton was not placed in
19   the position in which only his testimony was the basis on which he could challenge
20   the charge.
21

22         As for Sanchez’s rejection of Dr. Saidro as a witness, the record does not show
23   that Sanchez’s denial violated Singleton’s due process rights as a matter of law.
24   Singleton asserts that Sanchez refused to call Dr. Saidro as a witness and that this
25   itself constitutes a due process violation. (ECF No. 155 at 3.) Both Wolff and
26   Serrano, however, make clear that “[j]ail officials need not provide inmates an
27   unfettered right to call witnesses,” but rather “must make the decision . . . on a case-
28   by-case basis.” Serrano, 345 F.3d at 1079.

                                              – 37 –                                  16cv2462
 1

 2         The relevant issue for Sanchez’s denial of Singleton’s request to call Dr. Saidro
 3   is whether the decision was arbitrary. “Prison officials may not arbitrarily deny an
 4   inmate’s request to present witnesses or documentary evidence.”             Graham v.
 5   Baughman, 772 F.2d 441, 444 (8th Cir. 1985) (citing Ponte v. Real, 471 U.S. 491
 6   (1985) (emphasis added). A prison official must either provide an explanation as
 7   part of the administrative record in the disciplinary proceeding or present testimony
 8   in court if the claimed defect in the hearing is alleged to have caused the deprivation
 9   of a liberty interest. Ponte, 471 U.S. at 497. As Judge Stormes properly identified,
10   “[t]o establish a genuine issue of material fact, Plaintiff must point to facts that, in
11   the light most favorable to him, show that no reason was given or that the reasons
12   were arbitrary.” (ECF No. 154 at 18.) Singleton failed to do so in his opposition to
13   Defendants’ motion for summary judgment and he fails to do so in his Objection.
14

15         At the hearing, Singleton sought to offer Dr. Saidro as a witness who could
16   address false positives for amphetamines based on his prescribed medication—not
17   methamphetamines. (Sanchez Decl. Ex. 2 at 28.) The record shows that Sanchez
18   refused Singleton’s request because “Dr. Saidro was not present during the urine
19   sample collection and has not [sic] part in the testing of the sample” and thus his
20   testimony was irrelevant. (Id.) Sanchez expressly alerted Singleton that although
21   the lab report tested positive for codeine, amphetamines, and methamphetamine, the
22   charge against him concerned use of only the latter. (Id.) And “[w]hen asked,
23   Plaintiff admitted he was not prescribed methamphetamines.” (ECF No. 154 at 18–
24   19 (citing Sanchez Decl. Ex. 2 at 29).) Based on this undisputed record, Sanchez’s
25   denial of Dr. Saidro was not arbitrary. See Hardy v. Sisson, No. 2:13-cv-2514-GEB-
26   CMK-P, 2017 WL 2909807, at *7 (E.D. Cal. July 7, 2017) (finding that request for
27   witness was not arbitrarily denied because the record showed the questions were
28   irrelevant).

                                              – 38 –                                  16cv2462
 1

 2          Notwithstanding this record, Singleton objects that “the Magistrate did not
 3   address factual evidence Plaintiff submitted,” specifically, “a[n] exhibit from a non-
 4   party SHO [senior hearing officer] stating that CDCR does administer medication
 5   that shows up positive for methamphetamine. (see Pl’s Decl[.] filed Sept. 30, 2018,
 6   para. 26.).” (ECF No. 155 at 3.) Paragraph 26 of Singleton’s declaration refers to
 7   “Ex. 15 [] a true copy of a RVR disposition I had at CSP-Sacramento.” (Singleton
 8   Decl. ¶ 26.) There is no Exhibit 15 attached to Singleton’s declaration. (See id.
 9   (attaching Exhibits 1 through 14).) Paragraph 8 of the declaration, however, also
10   concerns Sanchez’s denial of Dr. Saidro and refers to Exhibit 5. (Id. ¶ 8.) Exhibit 5
11   is a single, undated page (“page 5 of 10”) for what appears to be a urinalysis RVR
12   hearing report issued to Singleton at Cal-Sac and for which Singleton raised a false-
13   positive defense, yet was found guilty of the offense charged. (Id. at 40.) Assuming
14   Singleton is referring to Exhibit 5, it fails to raise a triable issue regarding whether
15   Sanchez’s denial of Dr. Saidro in the November 16, 2015 hearing violated
16   Singleton’s due process rights. The single page from the Cal-Sac report does not
17   refer to Dr. Saidro and there is no indication that Singleton tried to rely on testimony
18   from any other physician regarding false-positives for Singleton’s medication.17
19   Accordingly, the Court overrules Singleton’s objection.
20

21          “Some Evidence” for Guilt Finding. The final issue is whether there is “some
22

23
            17
               The exhibit also does not support Singleton’s argument. The single page indicates that
24   Singleton attempted to argue that “medication that CDCR provides, in particular Ranitidine, that
     can cause a false positive for Meth/amphetamines” and submitted literature from a 2010 study.
25   (Singleton Decl. Ex. 5.) The report indicates that Singleton was “prescribed RANITIDINE for the
     past year,” which was verified through “C Facility medical staff.” (Id.) The hearing officer rejected
26
     Singleton’s argument because (1) the actual test on which the literature was based occurred in 1991
27   and did not use a testing method employed by the San Diego Reference Lab and (2) training
     provided by CDCR officers “indicated that the only medication issued by CDCR that can indicate
28   a false-positive is DESOXYN,” a medication that was not then stocked. (Id.) Singleton was not on
     that medication. Singleton was found guilty despite his false-positive defense. (Id.)
                                                    – 39 –                                        16cv2462
 1   evidence” to support the November 2015 guilt finding. Judge Stormes did not
 2   expressly address this point, but Singleton assumes that Judge Stormes implicitly
 3   found that there was some evidence. (See ECF No. 154 at 18–19.) Considering the
 4   issue now, the Court rejects Singleton’s objection and affirms the November 2015
 5   guilt finding was supported by some evidence.
 6

 7         Singleton challenges the sufficiency of the evidence for his November 2015
 8   guilt finding by contending now, in this litigation, that he “argued in each RVR the
 9   challenge of the chain-of-custody” issue. (ECF No. 155 at 3–6, 10–11; see also
10   Singleton Dep. 55:22–56:5.) Analysis of the due process requirements for chain-of-
11   custody issues is not relevant to the November 2015 hearing because the record does
12   not reflect that Singleton raised the issue at the time of the hearing or in his prison
13   appeal of the finding.
14

15         First, the RVR hearing report does not reference that Singleton raised a chain-
16   of-custody objection or defense. (See Sanchez Decl. Ex. 2.) Second, Singleton
17   testified that he did not question Officer Hampton—the officer to whom Singleton
18   gave his urine sample—about chain-of-custody. (Singleton Dep. at 56:6–8.) The
19   only other witness Singleton sought to call was Dr. Saidro, but Singleton has never
20   contended that he sought to rely on Dr. Saidro to show there were issues with the
21   chain-of-custody. Dr. Saidro would have been an irrelevant witness if Singleton had
22   actually believed the positive results came from a tampered with sample, rather than
23   as a false positive for medication he was prescribed from his physician. Finally,
24   Singleton’s appeal of the November 2015 RVR hearing guilt determination does not
25   reference chain-of-custody at all. (See ECF No. 51-4, Self Decl. Ex. C at 4–5.)
26   Rather, Singleton reiterated his concerns about a false positive for medication he was
27   taking and a protocol he believed was not followed “to see if his medication caused
28   the false-positive[.]” (Id. at 5.) This is in contrast to a different appeal Singleton

                                              – 40 –                                 16cv2462
 1   filed for the January 21, 2015 positive urine result, in which Singleton expressly
 2   claimed a “chain-of-custody breach.” (See ECF No. 51-4, Self Decl. Ex. C at 33.)
 3

 4         Reviewing the record, the Court concludes there is “some evidence” to support
 5   the November 2015 guilt finding. Despite Singleton’s contention that there is no
 6   proof “when and who placed the U/A samples in the secured lock box,” (ECF No.
 7   144 at 14), the RVR expressly indicates that Officer Hampton requested a sample
 8   from Singleton, observed Singleton provide the sample, Singleton confirmed the
 9   identifying information on the sealed cup, maintained sole possession of the sample
10   and placed it into the urinalysis refrigerator pursuant to procedure. (Sanchez Decl.
11   Ex. 2 at 25.) The lab report for the sample came back positive. (Id. at 29.) Because
12   the sample was positive for use of a controlled substance, there was some evidence
13   to support the guilt finding. See Thompson v. Owens, 889 F.2d 500, 502 (3d Cir.
14   1989); see also Jones-Heim v. Reed, 241 Fed. App’x 359, 361 n.2 (9th Cir. 2007)
15   (unpublished).
16

17                                      *      *      *
18         Accordingly, the Court overrules Singleton’s objections regarding alleged due
19   process violations at the November 2015 urinalysis hearing. Singleton has failed to
20   show that there are triable issues regarding Sanchez’s conduct at the hearing.
21

22                      ii.    June 5, 2016 Urinalysis RVR Hearing
23         The June 5, 2016 urinalysis RVR hearing concerned a urine sample which
24   Officer Enano collected from Singleton on, according to the RVR, April 25, 2016.
25   (Sanchez Decl. Ex. 3 at 36.) On May 4, 2016, the lab report for the sample that was
26   tested came back positive for methamphetamine, morphine, and codeine. (Id. at 36,
27   49.) Officer Enano issued the underlying RVR on the same day, for violation of
28   “3016(a)”—“specific act: use of a controlled substance based solely on a positive

                                             – 41 –                                   16cv2462
 1   test result.” (Id. at 36.)18
 2

 3          Impartiality.     Sanchez did not participate in the collection or testing of
 4   Singleton’s urine sample at issue in this RVR hearing, he did not issue the RVR
 5   which formed the basis for the hearing, and there is no evidence that he was otherwise
 6   involved in the matter other than as a hearing officer. Thus, the Court finds that
 7   Sanchez was sufficiently impartial for the June 2016 hearing. See Wolff, 418 U.S. at
 8   592; McCauley, 2017 WL 2222379, at *6.
 9

10          Witnesses. As in the November 2015 urinalysis RVR hearing, Sanchez did
11   not issue a blanket denial of the witnesses Singleton requested for this hearing.
12   Singleton requested and was permitted to call as a witness Officer Enano. (Sanchez
13   Decl. Ex. 3.) Singleton’s allegations of due process violations thus turn on whether
14   Sanchez arbitrarily denied Singleton’s requests to call three other witnesses: Officer
15

16
            18
                The RVR hearing record erroneously refers to the rule violation as “3016(a)-20.”
17   (Sanchez Decl. Ex. 3 at 38.) In his declaration submitted in opposition to Defendants’ summary
     judgment, Singleton avers that “[t]he California Code of Regulations that was given to me from RJ
18
     Donovan prison does not have a section CCR § 3016(a)-20 and to this day I do not know what it is.
19   I was not fully advised of the charge, nor given a correct copy of the RVR.” (Singleton Decl. ¶ 28.)
     Singleton also argued this point in his opposition brief to Defendants’ motion. (ECF No. 144 at
20   12.) To the extent Singleton is raising a new Wolff objection, the Court rejects it.

21           First, the record does not show that Singleton claimed at the RVR hearing that he did not
     understand the charge against him or the ramifications of a guilt finding, but rather he confirmed
22
     he understood the charge. (Sanchez Decl. Ex. 3 at 39.) Second, it is clear that Singleton was
23   charged with violation of Section 3016(a) for use of a controlled substance, a provision for which
     Singleton had been charged with violating on multiple prior occasions and for which he had
24   received explanations of the charge. (See, e.g., Sanchez Decl. Ex. 2.) Third, the record of
     Singleton’s appeal of his guilt finding at the June 2016 RVR hearing expressly refers to violation
25   of “Section 3016(a)” without reference to any subsection. (ECF No. 51-4, Self Decl. Ex. D at 10.)
     Thus, even if the RVR hearing record cited an erroneous subsection, Singleton was in fact advised
26
     of the charge against him in the full course of the proceedings. Fourth, Singleton’s own conduct
27   makes clear he understood and still understands that the charge concerned his use of a “controlled
     substance.” Singleton’s ability—as a pro se plaintiff—to raise arguments challenging the chain-
28   of-custody for a positive urinalysis result necessarily presupposes an understanding that the charge
     against him concerned use of a controlled substance.
                                                    – 42 –                                       16cv2462
 1   Rivera, Inmate Kelley and Inmate Garcia.
 2

 3         Judge Stormes recognized that the record of the RVR hearing shows that
 4   “Sanchez denied each of the three other witnesses after reviewing the questions
 5   submitted by Plaintiff on the grounds that the witnesses ‘would have not relevant or
 6   additional information which would exonerate [Plaintiff].’” (ECF No. 154 at 20
 7   (citing Sanchez Decl. Ex. 3 at 42).) Judge Stormes determined that it was not
 8   arbitrary for Sanchez to deny Officer Rivera as a witness because Singleton admitted
 9   that Rivera was “helping” Enano with the urine collection and thus Sanchez could
10   reasonably view Rivera’s testimony as duplicative.         (Id.) Judge Stormes also
11   determined that although Singleton sought to rely on Kelley and Garcia to testify
12   regarding Officers Enano and Rivera’s alleged failures to follow urinalysis protocol,
13   their testimony “was irrelevant to the positive finding of the urinalysis result.” (Id.)
14

15         In his Objection, Singleton does not directly take issue with these conclusions,
16   nor does he offer new evidence that would undermine them, but instead generally
17   asserts that there is a genuine issue of material fact regarding whether Sanchez denied
18   these witnesses “to protect the interest of staff.” (ECF No. 155 at 11.) This objection
19   fails to address the substance of Judge Stormes’s conclusions regarding Sanchez’s
20   denial of these witnesses. Thus, the Court need only satisfy itself that the conclusions
21   are not clearly erroneous. See Afrah, 2015 WL 8759131, at *1; Turner, 2008 WL
22   5273526, at *1. Having reviewed the record, the Court finds that it was not clearly
23   erroneous for Judge Stormes to conclude that, based on the undisputed record,
24   Sanchez’s refusals to call Rivera, Kelley and Garcia were not arbitrary.
25

26         “Some Evidence” for Guilt Finding. The final issue is whether “some
27   evidence” supports Singleton’s guilt finding for the June 2016 RVR hearing. Judge
28   Stormes expressly determined that some evidence did support the finding. (ECF No.

                                              – 43 –                                  16cv2462
 1   154 at 21.) Specifically, Judge Stormes identified that there was evidence in the
 2   record showing that Officer Enano collected a sample from Singleton on April 25,
 3   2016 and that Singleton tacitly acknowledged that he provided a sample to Enano.
 4   (Id. at 19–20 (citing Martinez Decl. Ex. 1 (mandatory testing log for April 25, 2016),
 5   Sanchez Decl. Ex. 3 at 42 (Plaintiff’s question to Enano at RVR hearing: “Is there
 6   any reason the label was damaged . . . on the u/a I gave you”).) Judge Stormes further
 7   opined that “[t]o the extent there is dispute, it is regarding the possible integrity or
 8   tampering with the sample,” but “there is no constitutional right to error-free
 9   decision-making and no due process violation is created by the error.” (Id. at 21.)
10   Thus, Judge Stormes concluded there was no due process violation resulting from the
11   guilt finding.
12

13         Singleton’s Objection regarding whether “some evidence” supported the June
14   2016 guilt finding takes issue with “multiple errors” with the RVR. (ECF No. 155 at
15   8.) Singleton does not identify these errors with specificity in his Objection. The
16   record and the R&R, however, reveal the “errors” to be the collection date on the lab
17   report, the RVR’s initial reference to “amphetamine” as opposed to “codeine,” and
18   the lab report’s comment “label partially damaged. Some info is missing or illegible.”
19   (FAC at 10; Sanchez Decl. Ex. 3; Singleton Dep. at 59:17–66:18.)
20

21         To the extent Singleton’s “some evidence” objection is based on these errors,
22   he fails to identify a due process violation with the guilt finding. As Judge Stormes
23   properly recognized, the Due Process Clause “simply does not mandate that all
24   governmental decisionmaking comply with standards that assure perfect, error-free
25   determinations.” Mackey v. Montrym, 443 U.S. 1, 13 (1979); Chavira v. Rankin, No.
26   C 11-5730 CW (PR), 2012 WL 5914913, at *1 (N.D. Cal. Nov. 26, 2012) (“The
27   Constitution demands due process, not error-free decision-making.”). Thus, errors
28   in the process by which Singleton was found guilty at the June 2016 RVR hearing do

                                              – 44 –                                  16cv2462
 1   not give rise to a due process violation. See Ricker v. Leapley, 25 F.3d 1406, 1410
 2   (8th Cir. 1994); McCrae v. Hankins, 720 F.2d 863, 868 (5th Cir. 1983).
 3

 4         Singleton also takes issue with Judge Stormes’s factual recitation in the R&R
 5   regarding Sanchez’s alteration to an error in the RVR. Specifically, Singleton objects
 6   that “the Magistrate should not favorably assume the defendant made corrections of
 7   the RVR[.]” (ECF No. 155 at 7, 8 (citing ECF No. 154 at 7).) Singleton argues that
 8   Sanchez “tailor[ed] the RVR to fit his liking on June 5, 2016” and “knowingly
 9   falsified the U/A lab report and redacted the collector’s I.D. number from the report.”
10   (Id. at 4–5; ECF No. 144 at 13.) Whether Sanchez took any of these actions is
11   inapposite.
12

13         Inmates do not have a due process right to be free from false accusations or
14   false reports by prison officials. See Solomon v. Meyer, No. 11-cv-02827-JST (PR),
15   2014 WL 294576, at *2 (N.D. Cal. Jan. 27, 2014) (“[T]here is no constitutionally
16   protected right to be free from false disciplinary charges.”); Johnson v. Felker, No.
17   1:12-cv-02719 GEB KJN P, 2013 WL 6243280, at *6 (E.D. Cal. Dec. 3, 2013)
18   (“Prisoners have no constitutionally guaranteed right to be free from false accusations
19   of misconduct, so the mere falsification of a [rules violation] report does not give rise
20   to a claim under section 1983.”); Muhammad v. Rubia, No. C08-3209 JSW PR, 2010
21   WL 1260425, at *3 (N.D. Cal. Mar. 29, 2010), aff’d by, 453 Fed. App’x 751 (9th Cir.
22   2011) (“[A] prisoner has no constitutionally guaranteed immunity from being falsely
23   or wrongly accused of conduct which may result in the deprivation of a protected
24   liberty interest. As long as a prisoner is afforded procedural due process in the
25   disciplinary hearing, allegations of a fabricated charge fail to state a claim under §
26   1983.”) (internal citation omitted). Regardless of alleged falsity, “[t]he only function
27   of a federal court is to review the statement of evidence upon which the committee
28   relied in making its findings to determine if the decision is supported by ‘some

                                               – 45 –                                  16cv2462
 1   facts.’” Hanrahan v. Lane, 747 F.2d 1137, 1141 (7th Cir. 1984) (“[A]n allegation
 2   that a prison guard planted false evidence which implicates an inmate in a
 3   disciplinary infraction fails to state a claim for which relief can be granted where the
 4   procedural protections . . . are provided.”); Sprouse v. Babcock, 870 F.2d 450, 452
 5   (8th Cir. 1989) (“Sprouse’s claims based on the falsity of the charges and the
 6   impropriety of Babcock’s involvement in the grievance procedure, standing alone,
 7   do not state constitutional claims.”); Ellis v. Foulk, No. 14-cv-0802 AC P, 2014 WL
 8   4676530, at *3 (E.D. Cal. Sept. 18, 2014) (“Plaintiff’s protection from the arbitrary
 9   action of prison officials lies in ‘the procedural due process requirement[] . . . .’”)
10   (quoting Hanrahan, 747 F.2d at 1140). Thus, Singleton’s falsity allegation circles
11   the Court back to the Hill “some evidence” inquiry.
12

13         On this point, Singleton takes issue with what he claims is the “most
14   important” evidence pertaining to his guilt: the absence of evidence regarding chain-
15   of-custody. (ECF No. 155 at 4.) Singleton contends that without this evidence, “[t]he
16   ‘some evidence’ standard must fail” and, instead, his due process claims must prevail.
17   (Id. at 10.) This objection fails in part based on the parameters of the Hill inquiry.
18   In reviewing the guilt finding at the June 2016 hearing, the Court’s inquiry is
19   “whether there is any evidence in the record that could support the conclusion
20   reached by the disciplinary board.” Hill, 472 U.S. at 455–56. An examination of the
21   entire record is not required, nor is an independent assessment of the credibility of
22   witnesses or weighing of the evidence. See id. By arguing about what he believes
23   to be the “most important” evidence for the guilt finding, Singleton imposes a level
24   of review that Hill forecloses.
25

26         Singleton’s chain-of-custody argument runs into other problems.            In his
27   Objection, Singleton points to three decisions to argue that the urinalysis RVR
28   hearings violated his due process rights by not accounting for chain-of-custody. See

                                              – 46 –                                  16cv2462
 1   Meeks v. McBride, 81 F.3d 717, 718, 721–22 (7th Cir. 1996) (state prisoner’s habeas
 2   challenge to disciplinary action by a disciplinary board); Bourgeois v. Murphy, 809
 3   P.2d 472, 473, 481 (Idaho 1991) (state prisoner’s suit against state for guilt finding
 4   at a disciplinary hearing that other prison officials had affirmed); Soto v. Lord, 693
 5   F. Supp. 8, 11, 17–20 (S.D.N.Y. 1988) (Section 1983 suit against the hearing officer)
 6   (stating that “minimum due process required a prison disciplinary body to establish
 7   a reasonably reliable chain of custody as a foundation for introducing the results of
 8   urinalysis tests.”). None of these decisions is controlling on this Court and Singleton
 9   does not identify Ninth Circuit precedent which applies them. Nor do the decisions
10   constitute a judicial consensus on whether chain-of-custody evidence is necessary to
11   satisfy the “some evidence” standard. See Thomas v. McBride, 3 F. Supp. 2d 989,
12   993 (N.D. Ind. 1998) (explaining the varying positions taken by federal courts on the
13   chain-of-custody issue).19
14

15          More pointedly, there is precedent which provides a basis for this Court to
16   summarily reject Singleton’s chain-of-custody argument given the record.                         In
17   Thompson v. Owens, the Third Circuit held that “[p]ositive urinalysis results based
18   on samples that officials claim to be [the plaintiff’s] constitute some evidence of [the
19   plaintiff’s] drug use. A chain of custody requirement would be nothing more or less
20   than an ‘independent assessment’ into the reliability of the evidence, and Hill tells
21

22          19
                The Thomas court outlined the varying judicial positions: First, “some courts have held
23   that establishing a chain of custody in prison drug testing cases is not necessary to meet the ‘some
     evidence’ standard requirement.” 3 F. Supp. 2d at 993 (citing Thompson v. Owens, 889 F.2d 500,
24   502 (3d Cir. 1989)). Second, “at least one court went to the opposite extreme, holding that New
     Jersey Department of Corrections officials could not rely on test results where the sample’s chain
25   of custody failed to comply with very specific guidelines established in a consent decree, and
     imposed civil sanctions for the failure to comply with those guidelines.” Thomas, 3 F. Supp. 2d at
26
     993 (citing Elkin v. Fauver, 969 F.2d 48, 50–51 (3d Cir. 1992), cert. denied, 506 U.S. 977 (1992)).
27   Finally, other courts have “steered a middle course, holding that prison officials must connect the
     prisoner with the sample that tested positive by establishing a chain of custody, but giving
28   considerable leeway to prison officials on how the chain of custody may be proven.” Thomas, 3 F.
     Supp. 2d at 993 (relying on Wykoff).
                                                    – 47 –                                       16cv2462
 1   us, explicitly, that such a ‘credibility’ determination is not required.” Thompson v.
 2   Owens, 889 F.2d 500, 502 (3d Cir. 1989) (emphasis added); see also Rivera v.
 3   Wohlrab, 232 F. Supp. 2d 117, 123 (S.D.N.Y. 2002) (“[T]he relevant inquiry . . . is
 4   whether there was sufficient evidence in the record, regardless of [the alleged chain-
 5   of-custody] inconsistencies or violations, to find [Plaintiff] guilty of drug use at his
 6   disciplinary hearing.” (alternations in original)). Tellingly, the Ninth Circuit has
 7   relied on Thompson in two unpublished decisions to reject chain-of-custody
 8   challenges like the one Singleton raises. See Jones-Heim v. Reed, 241 Fed. App’x
 9   359, 361 n.2 (9th Cir. 2007) (citing Thompson approvingly and rejecting chain-of-
10   custody due process challenge) (unpublished); White v. Croswell, No. 91-15659,
11   1992 U.S. App. LEXIS 13367, at *3 (9th Cir. May 14, 1992) (“White claims that the
12   chain of custody of his urine sample was broken. Even if this is true, however, it is
13   insufficient to support a section 1983 action because a break in the chain of custody
14   would not violate White’s right to due process . . . . An examination of the chain of
15   custody would simply be an independent assessment of the reliability of the evidence.
16   A positive urinalysis test provides some evidence of intoxication regardless of the
17   chain of custody.”) (unpublished). Although these unpublished decisions are not
18   controlling precedent, they suggest that an independent chain-of-custody requirement
19   is inconsistent with the review this Court should conduct pursuant to Hill.
20

21         Applying the Thompson standard vitiates Singleton’s objection. The record
22   shows that RJD prison officials claimed the sample tested was Singleton’s and
23   believed it to be so at every level of review, from the collecting officer who issued
24   the RVR, to the hearing officer, to the various officials who reviewed the evidence
25   for Singleton’s guilt finding on appeal. (Sanchez Decl. Ex. 3 at 36, 43; Self Decl.
26   Ex. D at 2–3.)     The sample tested positive for various controlled substances.
27   (Sanchez Decl. Ex. 3 at 49.) The positive test results, coupled with the belief of the
28   prison officials that the sample tested was Singleton’s, is “some evidence” for

                                              – 48 –                                  16cv2462
 1   Singleton’s guilt finding. See Thompson, 889 F.2d at 502; Tinsley v. Fox, No. 2:16-
 2   cv-1647 TLN AC P, 2016 WL 6582588, at *12 (E.D. Cal. Nov. 7, 2016) (finding
 3   some evidence for guilt finding because “the underlying lab result . . . was positive
 4   for morphine”).
 5

 6         The Court acknowledges that the Thompson approach may be less than
 7   satisfactory in light of evolving views about what due process requires and what level
 8   of deference should be afforded to prison officials. Some courts have determined
 9   that pursuant to “the species of due process which applies to [prison disciplinary]
10   proceedings, as announced in Wolff[]” “[a]n inmate has a legitimate liberty interest .
11   . . and has a right to expect minimal due process safeguards to insure that [urine]
12   samples are not mishandled by correctional officers[.]” Wykoff v. Resig, 613 F. Supp.
13   1504, 1512–13 (N.D. Ind. 1985). Without requiring scientific exactitude or error-
14   free evidence, these courts have treated chain-of-custody evidence as an independent
15   due process requirement for sustaining guilt finding. See Johnson v. Goord, 487 F.
16   Supp. 2d 377, 385 (S.D.N.Y. 2007) (“Due process requires that the evidence used
17   against a prisoner in a disciplinary hearing has a ‘sufficient foundation.’”).
18

19         Yet in undertaking this additional due process inquiry into chain-of-custody
20   evidence, unless there are “glaring deficiencies” or there is an “affirmative indication
21   of a mistake,” some evidence of chain-of-custody will typically be sufficient. See
22   See Webb v. Anderson, 224 F.3d 649, 652–53 (7th Cir. 1999) (“Absent some
23   affirmative indication that a mistake may have been made, see, e.g., Meeks v.
24   McBride, 81 F.3d 717, 721 (7th Cir. 1996) (prisoner number on toxicology report did
25   not match petitioner’s number, another prisoner had same name as petitioner, and the
26   two prisoners had been confused [with one another] before), we cannot say that the
27   toxicology report and chain of custody report fail to qualify as ‘some evidence’ from
28   which prison officials could conclude that Webb had used marijuana.”); McCormack

                                              – 49 –                                  16cv2462
 1   v. Cheers, 818 F. Supp. 584, 590 (S.D.N.Y 1993) (finding that deficiencies in chain-
 2   of-custody evidence were “not merely ‘possible discrepancies as to the time[] the
 3   specimen was removed from the refrigerator and the time[] the test[] was
 4   performed,’” but similar to the “glaring deficiencies” in Soto and thus there was a
 5   genuine issue for trial); Shlomo Tal v. McGann, No. 88 Civ. 7678 (JSM), 1991 WL
 6   113776, at *2 (S.D.N.Y. June 17, 1991) (“When money damages are sought plaintiff
 7   must show that the chain of custody form is so untrustworthy that its use violated the
 8   due process clause.”); Soto, 693 F. Supp. at 18 (observing that there were “glaring
 9   deficiencies in the documentation” such that the evidence offered was not worthy of
10   credence). Even pursuant to this standard, “some imperfections in documentation”
11   will not undermine a guilt finding. See Thompson v. Milusnic, No. ED-CV-14-0080-
12   ODW(RZ), 2014 WL 502651, at *3 (C.D. Cal. Feb. 7, 2014) (noting that “gaps in
13   documentation that could have been filled” will not undermine sufficiency of the
14   evidence).
15

16         The Court finds that there is some evidence for June 2016 guilt finding under
17   this standard.   The fundamental question is whether the prisoner “is properly
18   connected with th[e] particular positive sample.” Thomas, 3 F. Supp. 2d at 993. The
19   record shows that both Officer Enano and Singleton agreed that Enano took a urine
20   sample from Singleton which formed the basis for the RVR at issue in the June 2016
21   hearing. (Sanchez Decl. Ex. 3 at 41–42; Singleton Dep. at 58:13–15.) Enano
22   recounted his collection of the sample from Singleton and affirmed that he
23   maintained sole possession of the sample and placed it into the urinalysis refrigerator
24   per institutional procedure. (Sanchez Decl. Ex 3 at 36.) The RVR hearing record
25   indicates that Officer Enano testified that he collected the urine sample from
26   Singleton, who asked various questions regarding the issue of “missing information”
27   on the sample and how Enano knew the sample belonged to Singleton. (Id. at 41–
28   42.) Enano answered three times to various questions that the sample had Singleton’s

                                              – 50 –                                 16cv2462
 1   CDCR#. (Id.) Like the RVR, Enano further indicated that Singleton had reviewed
 2   the sample and confirmed it was Singleton’s. (Id. at 42.) After hearing this evidence,
 3   Sanchez determined that Enano was “within policy” in the “collection of the u/a
 4   specimen” and Sanchez noted that lab report indicated that the sample tested was
 5   Singleton’s. (Id. at 43, 45.) The lab report contains Singleton’s CDCR#. (Id. at 49.)
 6   All of this evidence constitutes “some evidence” which connects Singleton with the
 7   sample that tested positive.
 8

 9         Although Singleton objects strenuously to “errors” in the lab report and the
10   RVR, none of the errors are “glaring deficiencies” that sever him from the sample
11   which returned a positive test result or an “affirmative indication” that a mistake was
12   made. The absence of the “collector ID” does not undermine that the lab actually
13   analyzed the sample from Singleton. See Webb v. Anderson, 224 F.3d 649 (7th Cir.
14   1999) (“Notwithstanding the omission of the name of the technician who tested
15   Webb’s specimen, there is no reason to doubt that the laboratory actually analyzed
16   the sample; the toxicology report lays out the various substances for which Webb’s
17   urine was screened and the results for each [substance].”). And even if the Court
18   discounts the codeine/amphetamine discrepancy between the lab report and the initial
19   RVR issued to Singleton, it would not change the fact that the sample tested positive
20   for two other controlled substances. Accordingly, the Court overrules Singleton’s
21   objection and affirms Judge Stormes’s conclusion that “the conviction was supported
22   by some evidence.” (ECF No. 154 at 21.)
23

24                       iii.   February 8, 2014 Riot RVR Hearing
25         As a final matter, the Court addresses alleged due process violations Sanchez
26   committed during the February 8, 2014 riot RVR hearing. Judge Stormes did not
27   address the hearing, including with respect to the due process claims against Sanchez,
28   on the ground that “[t]he events related to the riot were the subject to the State court

                                              – 51 –                                  16cv2462
 1   litigation and are not before this Court,” but rather are “referenced only for context.”
 2   (ECF No. 154 at 4 n.1, 12.) In his Objection, much like the FAC and his opposition
 3   to Defendants’ motion for summary judgment, Singleton repeatedly contends that his
 4   due process rights were violated at the February 8, 2014 riot RVR hearing because
 5   Sanchez denied him certain witnesses. (See FAC at 4–5; ECF Nos. 144, 155.)
 6

 7           Based on a review of the submissions regarding Singleton’s state court lawsuit,
 8   it is not clear to the Court that the lawsuit addressed Singleton’s due process claims
 9   against Sanchez pertaining to the riot RVR hearing. As the Court has recognized,
10   Sanchez was not a named defendant in the state court action. Defendants’ motion
11   for summary judgment also expressly addresses due process with respect to the riot
12   RVR hearing. (ECF No. 138-1 at 18 (arguing the Singleton lacks a protected liberty
13   interest), id. at 22–23 (arguing that Singleton received all process due, including at
14   the riot RVR hearing); Sanchez Decl. Ex. 1 (attaching as a summary judgment
15   submission the RVR and related record for participation in a riot charge).) Under
16   these circumstances, the Court will consider whether Singleton’s February 8, 2014
17   riot RVR hearing complied with constitutional due process pursuant to Wolff and
18   Hill.
19
20           Wolff Requirements. The Court easily finds that the riot RVR hearing
21   complied with the Wolff procedural due process requirements. Singleton’s primary
22   arguments concern Sanchez’s alleged denial of witnesses at this hearing. Sanchez
23   did not issue a blanket denial of witnesses, but rather permitted Singleton to call
24   Officer Martinez, the officer who issued the RVR. (Sanchez Decl. Ex. 1 at 9.)
25   Although Sanchez denied Singleton’s requests to call Officers Hernandez, Matthews,
26   and Hurm, Sanchez’s denial was not arbitrary. Sanchez expressly documented that
27   these witnesses “did not have any more pertinent information in regards to this
28   incident.   (Id.)   This reason is supported by other evidence in the RVR and

                                               – 52 –                                 16cv2462
 1   Singleton’s own acknowledgment that these witnesses refused to provide substantive
 2   statements to the investigative employee—an issue noted in the RVR.
 3

 4         Singleton’s due process contention regarding the denied witnesses
 5   fundamentally comes down to his belief that he has the right to question the officers
 6   who he believes withheld information that would exculpate him from the charge for
 7   participation in the riot. Contrary to his belief, Singleton has no due process right to
 8   cross-examine or confront witnesses in a prison disciplinary proceeding. See Wolff,
 9   418 U.S. at 567; Van Buren v. Waddle, No. 1:14-cv-01894-DAD-MJS (PC), 2016
10   WL 4474601, at *9 (E.D. Cal. Aug. 24, 2016) (“Under Wolff, an inmate does not
11   have the right to cross-examine and confront witnesses.”). Accordingly, the Court
12   concludes that Sanchez’s proffered reason was not arbitrary.
13

14         Singleton has not raised to this Court other Wolff-based challenges regarding
15   the riot RVR hearing. However, having reviewed the record, it is clear that the other
16   Wolff protections were provided. Singleton received: notice of the hearing more than
17   24 hours in advance, a written statement from Sanchez regarding the evidence relied
18   on and reason for the action, and a sufficiently impartial fact finder. (Sanchez Decl.
19   Ex. 1 at 9–12.) Sanchez also confirmed that Singleton was able to read and explain
20   the charges against him. (Id. at 9.) Wolff is satisfied.
21

22         “Some Evidence” of Guilt.         The Hill “some evidence” standard is also
23   satisfied with respect to the Singleton’s guilt determination. The charge for which
24   Singleton was found guilty was “participation in a riot” in violation of Section
25   3005(d)(3), 15 Cal. Code Regs. § 3005(d)(3). (Sanchez Decl. Ex. 1 at 7–10.) Section
26   3005(d)(3) states in full: “[i]nmates shall not participate in a riot, rout, or unlawful
27   assembly.” 15 Cal. Code Regs. § 3005(d)(3). The record shows that Sanchez relied
28   on Officer Martinez’s statement that he identified Singleton “as being involved in the

                                              – 53 –                                  16cv2462
 1   riot” and evidence of “a scratch on [Singleton’s] left knee. . . consistent with
 2   participating in a riot due to his injuries.” (Sanchez Decl. Ex. 1 at 10.) Singleton
 3   acknowledges that he was in the “general area” of the riot. (FAC at 3.) Regardless
 4   of Singleton’s assertion that the underlying charges are false, this evidence, coupled
 5   with the procedural due process he received, satisfies the “modicum” of evidence
 6   necessary to uphold Singleton’s guilt finding. See Hill, 472 U.S. at 455; Norwood v.
 7   Vance, 591 F.3d 1062, 1066 (9th Cir. 2010) (in reviewing disciplinary records, courts
 8   must defer to prison officials’ expert judgments in their “adoption and execution of
 9   policies and practices that in their judgment are needed to preserve internal order and
10   discipline and maintain institutional security.”).
11

12                                       *      *         *
13         Accordingly, the Court overrules Singleton’s objections regarding alleged due
14   process violations by Sanchez during the RVR hearings. Singleton has failed to show
15   that there are triable issues regarding Sanchez’s conduct and Sanchez is entitled to
16   summary judgment.
17

18                2.     Defendant Hernandez
19         At this point, many of Singleton’s due process claims concerning Hernandez
20   are not viable because Singleton lacks a protected liberty interest for various harms
21   he attributes to Hernandez. The R&R, however, further identifies as the grounds for
22   alleged due process violations by Hernandez (1) his failures to follow drug testing
23   protocol and properly maintain the chain-of-custody for Singleton’s urine samples
24   and (2) the confidential memorandum drafted by one of Hernandez’s subordinates
25   for placement into Singleton’s c-file and which allegedly falsely accused Singleton
26   of being a gang member who was transporting drugs into RJD. (ECF No. 154 at 15.)
27   On both issues, Judge Stormes determined that Singleton has failed to identify a
28   federal constitutional liberty interest of which he was deprived. (Id. at 15–16.)

                                              – 54 –                                 16cv2462
 1   Singleton’s Objection addresses only the R&R’s determination regarding compliance
 2   with prison regulations concerning chain-of-custody of urine samples. (ECF No. 155
 3   at 9–10.) Thus, only the R&R’s determination regarding Hernandez’s alleged failure
 4   to comply with drug testing protocol and chain-of-custody procedure is properly
 5   subject to de novo review.
 6

 7         As Judge Stormes properly recognized, a prisoner does not have a federal
 8   constitutional liberty interest in compliance by prison officials with state prison
 9   regulations. Sandin, 515 U.S. at 481–82 (prison regulations are “primarily designed
10   to guide correctional officials in the administration of a prison” and are “not designed
11   to confer rights on inmates”); Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003)
12   (“[T]here is no federal constitutional liberty interest in having state officers follow
13   state law or prison officials follow prison regulations.”); Hovater v. Robinson, 1 F.3d
14   1063, 1068 n.4 (10th Cir. 1993) (“[A] failure to adhere to administrative regulations
15   does not equate to a constitutional violation.”). Thus, Singleton cannot premise a due
16   process violation on the mere possibility that prison officers—including
17   Hernandez—did not comply with state prison procedures regarding drug testing
18   protocol or chain-of-custody procedure. This is sufficient to find that Hernandez is
19   entitled to summary judgment on Singleton’s due process claim.
20

21         The Court recognizes that Singleton has repeatedly contended that the due
22   process violations during the RVR hearings resulted from Hernandez’s alleged
23   purpose to retaliate against Singleton through false accusations and failure to follow
24   procedures. Although Singleton lacks a protected liberty interest for these harms, the
25   harms remain cognizable in a First Amendment retaliation claim. See Rhodes, 408
26   F.3d at 567–68 (“Even where conditions of confinement do not implicate a prisoner’s
27   due process rights, inmates ‘retain other protection from arbitrary state action . . .
28   within the expected conditions of confinement. They may invoke the First . . .

                                              – 55 –                                  16cv2462
 1   Amendment[] . . . where appropriate[].”); Vandervall v. Feltner, No. CIV S-09-1576
 2   DAD P, 2010 WL 2843425, at *8 (E.D. Cal. July 19, 2010) (“The thrust of plaintiff’s
 3   allegations is that defendants have made false accusations against him in retaliation
 4   for his filing of grievances and complaints regarding the abuse of EOP inmates. Such
 5   a claim fall[s] squarely within the protections of the First Amendment.”); Helm v.
 6   Hughes, No. C09-5381 RJB/KLS, 2010 U.S. Dist. LEXIS 13226, at *13 (W.D.
 7   Wash. Jan. 25, 2010) (“[A plaintiff] may base his retaliation claims on harms that
 8   would not raise due process concerns.”), approved and adopted by, 2010 WL 597431
 9   (W.D. Wash. Feb. 16, 2010). Singleton’s First Amendment retaliation claim against
10   Hernandez remains in this case. Accordingly, the Court overrules Singleton’s
11   objection to the R&R’s recommendation to grant summary judgment for Hernandez
12   on Singleton’s due process claim.
13

14                              CONCLUSION & ORDER
15         For the foregoing reasons, the Court: (1) OVERRULES Plaintiff’s Objection,
16   (ECF No. 155); (2) APPROVES AND ADOPTS the R&R, (ECF No. 154); (3)
17   DENIES IN FULL Plaintiff’s motion for summary judgment, (ECF No. 131); and
18   (4) GRANTS IN PART AND DENIES IN PART Defendants’ motion for summary
19   judgment, (ECF No. 138).
20

21         Based on the foregoing, the Court DISMISSES WITH PREJUDICE
22   Defendant A. Sanchez. The Court DISMISSES WITH PREJUDICE Singleton’s
23   due process claim against Defendant Hernandez. The only claim which remains is
24   Singleton’s First Amendment retaliation claim against Hernandez. In addition, the
25   Clerk of the Court SHALL TERMINATE Defendant T. Boerum as a defendant.
26         IT IS SO ORDERED.
27   DATED: February 15, 2019
28


                                             – 56 –                                16cv2462
